Exhibit 10.1

EXECUTION COPY

 

 

 

Published CUSIP Number: 29210DAH9

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 29, 2017

Among

EMPIRE STATE REALTY OP, L.P.,

as Borrower,

EMPIRE STATE REALTY TRUST, INC.,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Lenders and L/C Issuers Party Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

BMO HARRIS BANK, N.A.,

CITIZENS BANK, NATIONAL ASSOCIATION,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers

BMO HARRIS BANK, N.A., CITIZENS BANK, NATIONAL ASSOCIATION

and U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA

and JPMORGAN CHASE BANK, N.A.,

as Senior Managing Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I.

  

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  

Defined Terms

     1  

1.02

  

Other Interpretive Provisions

     43  

1.03

  

Accounting Terms

     44  

1.04

  

Rounding

     45  

1.05

  

Times of Day; Rates

     45  

1.06

  

Letter of Credit Amounts

     45  

ARTICLE II.

  

THE COMMITMENTS AND CREDIT EXTENSIONS

     45  

2.01

  

Commitments

     45  

2.02

  

Borrowings, Conversions and Continuations of Loans

     46  

2.03

  

Competitive Loans

     48  

2.04

  

Letters of Credit

     51  

2.05

  

Swing Line Loans

     62  

2.06

  

Prepayments

     65  

2.07

  

Termination or Reduction of Revolving Credit Commitments

     66  

2.08

  

Repayment of Loans

     67  

2.09

  

Interest

     67  

2.10

  

Fees

     68  

2.11

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     69  

2.12

  

Evidence of Debt

     69  

2.13

  

Payments Generally; Administrative Agent’s Clawback

     70  

2.14

  

Sharing of Payments by Lenders

     72  

2.15

  

Extension of Maturity Date in respect of Revolving Credit Facility

     72  

2.16

  

Increase in Facilities

     74  

2.17

  

Cash Collateral

     76  

2.18

  

Defaulting Lenders

     77  

ARTICLE III.

  

TAXES, YIELD PROTECTION AND ILLEGALITY

     80  

3.01

  

Taxes

     80  

3.02

  

Illegality

     85  

3.03

  

Inability to Determine Rates

     86  

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

     86  

3.05

  

Compensation for Losses

     88  

3.06

  

Mitigation Obligations; Replacement of Lenders

     89  

3.07

  

Survival

     89  

ARTICLE IV.

  

CONDITIONS PRECEDENT

     89  

4.01

  

Conditions of Effectiveness

     89  

4.02

  

Conditions to all Credit Extensions

     92  

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

     93  

5.01

  

Existence, Qualification and Power

     93  

5.02

  

Authorization; No Contravention

     93  

5.03

  

Governmental Authorization; Other Consents

     93  

5.04

  

Binding Effect

     93  

 

i



--------------------------------------------------------------------------------

5.05

  

Financial Statements; No Material Adverse Effect

     94  

5.06

  

Litigation

     94  

5.07

  

No Default

     95  

5.08

  

Ownership of Property

     95  

5.09

  

Environmental Compliance

     95  

5.10

  

Insurance

     96  

5.11

  

Taxes

     96  

5.12

  

ERISA Compliance

     96  

5.13

  

Subsidiaries; Tax Identification Numbers

     97  

5.14

  

Margin Regulations; Investment Company Act

     98  

5.15

  

Disclosure

     98  

5.16

  

Compliance with Laws

     98  

5.17

  

Anti-Corruption Laws

     98  

5.18

  

Intellectual Property; Licenses, Etc.

     98  

5.19

  

OFAC; Designated Jurisdictions

     99  

5.20

  

Solvency

     99  

5.21

  

Casualty, Etc.

     99  

5.22

  

Unencumbered Properties

     99  

5.23

  

Subsidiary Guarantors

     99  

5.24

  

EEA Financial Institution

     99  

ARTICLE VI.

  

AFFIRMATIVE COVENANTS

     100  

6.01

  

Financial Statements

     100  

6.02

  

Certificates; Other Information

     101  

6.03

  

Notices

     104  

6.04

  

Payment of Obligations

     104  

6.05

  

Preservation of Existence, Etc.

     104  

6.06

  

Maintenance of Properties

     105  

6.07

  

Maintenance of Insurance

     105  

6.08

  

Compliance with Laws

     105  

6.09

  

Books and Records

     105  

6.10

  

Inspection Rights

     105  

6.11

  

Use of Proceeds

     106  

6.12

  

Additional Unencumbered Properties; Additional Guarantors

     106  

6.13

  

Compliance with Environmental Laws

     107  

6.14

  

Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws

     107  

6.15

  

Further Assurances

     108  

6.16

  

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

     108  

ARTICLE VII.

  

NEGATIVE COVENANTS

     108  

7.01

  

Liens

     108  

7.02

  

Investments

     108  

7.03

  

Indebtedness

     109  

7.04

  

Minimum Property Condition

     109  

7.05

  

Fundamental Changes; Dispositions

     109  

7.06

  

Restricted Payments

     110  

7.07

  

Change in Nature of Business

     111  

 

ii



--------------------------------------------------------------------------------

7.08

  

Transactions with Affiliates

     111  

7.09

  

Burdensome Agreements

     111  

7.10

  

Use of Proceeds

     112  

7.11

  

Financial Covenants

     112  

7.12

  

Accounting Changes

     113  

7.13

  

Amendment, Waivers and Terminations of Organization Documents

     113  

7.14

  

Parent Covenants

     113  

7.15

  

Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws

     114  

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

     114  

8.01

  

Events of Default

     114  

8.02

  

Remedies Upon Event of Default

     116  

8.03

  

Application of Funds

     117  

ARTICLE IX.

  

ADMINISTRATIVE AGENT

     118  

9.01

  

Appointment and Authority

     118  

9.02

  

Rights as a Lender

     118  

9.03

  

Exculpatory Provisions

     118  

9.04

  

Reliance by Administrative Agent

     119  

9.05

  

Delegation of Duties

     120  

9.06

  

Resignation of Administrative Agent

     120  

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

     122  

9.08

  

No Other Duties, Etc.

     122  

9.09

  

Administrative Agent May File Proofs of Claim

     122  

9.10

  

Guaranty Matters

     123  

9.11

  

ERISA

     123  

ARTICLE X.

  

MISCELLANEOUS

     123  

10.01

  

Amendments, Etc.

     123  

10.02

  

Notices; Effectiveness; Electronic Communication

     126  

10.03

  

No Waiver; Cumulative Remedies; Enforcement

     128  

10.04

  

Expenses; Indemnity; Damage Waiver

     129  

10.05

  

Payments Set Aside

     131  

10.06

  

Successors and Assigns

     131  

10.07

  

Treatment of Certain Information; Confidentiality

     136  

10.08

  

Right of Setoff

     137  

10.09

  

Interest Rate Limitation

     138  

10.10

  

Counterparts; Integration; Effectiveness

     138  

10.11

  

Survival of Representations and Warranties

     138  

10.12

  

Severability

     139  

10.13

  

Replacement of Lenders

     139  

10.14

  

Governing Law; Jurisdiction; Etc.

     140  

10.15

  

Waiver of Jury Trial

     141  

10.16

  

No Advisory or Fiduciary Responsibility

     141  

10.17

  

Electronic Execution of Assignments and Certain Other Documents

     142  

10.18

  

USA PATRIOT Act

     142  

10.19

  

Release of Guarantors

     142  

10.20

  

Recourse to Loan Parties

     145  

10.21

  

ENTIRE AGREEMENT

     146  

 

iii



--------------------------------------------------------------------------------

10.22

   No Novation      146  

10.23

   Exiting Lenders      146  

10.24

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      147
 

              SIGNATURES

     S-1  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1

  

Unencumbered Eligible Properties on the Closing Date

2.01

  

Commitments and Applicable Percentages

5.12(c)

  

Pension Plans

5.12(d)

  

Multiemployer Plans

5.13

  

Subsidiaries; Taxpayer Identification Numbers

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of

A

   Committed Loan Notice

B-1

   Competitive Bid Request

B-2

   Competitive Bid

C

   Swing Line Loan Notice

D-1

   Revolving Credit Note

D-2

   Term Note

E

   Compliance Certificate

F-1

   Assignment and Assumption

F-2

   Administrative Questionnaire

G

   Amended and Restated Continuing Guaranty

H

   Solvency Certificate

I

   United States Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 29, 2017, among EMPIRE STATE REALTY TRUST, INC., a Maryland corporation
(the “Parent”) and EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership
(the “Borrower”), each lender from time to time party hereto, and BANK OF
AMERICA, N.A. (“Bank of America”), as Administrative Agent and BANK OF AMERICA,
N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo Bank”) AND CAPITAL
ONE, NATIONAL ASSOCIATION (“Capital One”), as Swing Line Lenders and L/C
Issuers.

WHEREAS, the Borrower, Parent, Bank of America, as administrative agent, and
certain other parties are party to that certain Credit Agreement, dated as of
January 23, 2015 (as amended, supplemented or otherwise modified prior to the
Closing Date, the “Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities pursuant to the terms of this Agreement, which amends
and restates the Existing Credit Agreement in its entirety, but not as a
novation, and the Lenders are willing to do so on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Competitive Loan that bears interest at a rate
determined with reference to an Absolute Rate.

“Act” has the meaning set forth in Section 10.18.

“Adjusted EBITDA” means, as of any date of determination, an amount equal to
(i) EBITDA for the Consolidated Group (excluding Observatory EBITDA) for the
then most recently ended fiscal quarter of Parent multiplied by four, plus
Observatory EBITDA for the then most recently ended period of four fiscal
quarters of Parent, minus (ii) the aggregate Annual Capital Expenditure
Adjustment for all Real Properties.

“Adjusted Unencumbered NOI” means, for any period for any Unencumbered Eligible
Property, (i) Unencumbered NOI for such Unencumbered Eligible Property for such
period, minus (ii) the Annual Capital Expenditure Adjustment for such
Unencumbered Eligible Property.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Credit Commitments of all
Revolving Lenders, which as of the Closing Date aggregate $1,100,000,000 and
which may be increased pursuant to Section 2.16 or decreased pursuant to
Section 2.07.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Annual Capital Expenditure Adjustment” for any Real Property shall be an amount
equal to, without duplication, the product of (i) $0.25 (in the case of office
properties and the Empire State Observatory) or $0.15 (in the case of retail
properties) multiplied by (ii) the aggregate net rentable area (determined on a
square feet basis) of such Real Property.

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act 2010 and similar,
applicable anti-corruption legislation in other jurisdictions.

“Applicable Percentage” means (a) with respect to Revolving Credit Loans, L/C
Obligations and Swing Line Loans, for each Revolving Lender at any time, subject
to adjustment as provided in Section 2.18, (i) a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of such Revolving Lender’s Revolving Credit Commitment and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that, if the Revolving Commitment of each Revolving Lender
has been terminated in full or if the Aggregate Revolving Commitments have
expired, then the Applicable Percentage of each Revolving Lender shall be
determined based on the Applicable Percentage of such Revolving Lender in effect
immediately prior to such termination or expiration, giving effect to any
subsequent assignments made in accordance with the terms of this Agreement;
(b) with respect to the Term Loan, for each Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Outstanding Amount of
the Term Loan represented by the aggregate Outstanding Amount of such Term
Lender’s Term Loan at such time. The initial Applicable Percentages of each
Lender are set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leveraged-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.

 

2



--------------------------------------------------------------------------------

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Lender at any time, such Revolving Lender’s Applicable Percentage in respect of
Revolving Credit Loans at such time.

“Applicable Swing Line Percentage” means with respect to Swing Line Loans, for
each Swing Line Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the
Outstanding Amount of the Swing Line Loans held by such Swing Line Lender at
such time and the denominator of which is the Outstanding Amount of all Swing
Line Loans at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Revolving Lender, (b) with respect to the Term Loan Facility,
a Term Lender, (c) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuers and (ii) if any Letters of Credit have been issued pursuant to
Section 2.04(a), the Lenders and (d) with respect to the Swing Line Sublimit,
(i) the Swing Line Lenders and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.05(a), the Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, MLPFS, Wells Fargo Securities, LLC and Capital
One, National Association, in their capacities as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means, collectively, the audited consolidated
balance sheet of the Parent for the period beginning on January 1, 2016 to and
including December 31, 2016, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such period, including
the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02..

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” has the meaning specified in the introductory paragraph
hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate (as defined in clause (b) of the
definition thereof) plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Revolving Loan” means a Revolving Credit Loan that is a Base Rate
Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Competitive Borrowing or a Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital One” has the meaning specified in the introductory paragraph hereto.

“Capitalization Rate” means (a) in the case of (i) any office property located
in the New York City central business district and (ii) the Empire State
Observatory, six percent (6.00%), (b) in the case of any office property (other
than a New York City central business district office property or the Empire
State Observatory), seven percent (7.00%) and (c) in the case of any retail
property, seven and one-quarter percent (7.25%).

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swing Line Lenders (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Revolving Lenders to fund participations in respect thereof (as
the context may require), cash or deposit account balances or, if the L/C
Issuers or the Swing Line Lenders benefitting from such collateral shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuers or the Swing Line Lenders (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(d) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; and

(e) Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have at least the second highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to any law (including the Code), treaty,
regulation or rule (or in the official interpretation of any law, treaty,
regulation or rule by any Governmental Authority (including a court)) relating
to U.S. income taxation.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) (i) the Parent shall cease to be the sole general partner of the Borrower or
shall cease to own, directly, 100% of the general partnership interests of the
Borrower, free and clear of all Liens (other than Permitted Equity Encumbrances)
or (ii) any holder of a limited partnership interest in the Borrower is provided
with or obtains voting rights with respect to such limited partnership interest
that are more expansive in any material respect than the voting rights afforded
to limited partners of the Borrower under the Organization Documents of the
Borrower in effect on the Closing Date.

 

6



--------------------------------------------------------------------------------

“Class” when used with respect to a Loan or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans, Swing
Line Loans, Competitive Loans or Term Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a Term Borrowing , (c) a conversion of Revolving Credit Loans or Term Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Committed
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Commitment” means a Revolving Credit Commitment or a Term Commitment, as
applicable.

“Competitive Bid” means a written offer by a Revolving Lender to make one or
more Competitive Loans substantially in the form of Exhibit B-2, duly completed
and signed by such Revolving Lender.

“Competitive Bid Request” means a written request for one or more Competitive
Loans substantially in the form of Exhibit B-1.

“Competitive Borrowing” means a borrowing consisting of simultaneous Competitive
Loans of the same Type from each of the Revolving Lenders whose offer to make
one or more Competitive Loans as part of such borrowing has been accepted under
the auction bidding procedures described in Section 2.03.

“Competitive Loan” has the meaning specified in Section 2.03.

“Competitive Loan Lender” means, in respect of any Competitive Loan, the
Revolving Lender making such Competitive Loan to the Borrower.

“Competitive Loan Sublimit” means, at any time, 50% of the aggregate Revolving
Credit Commitments of all Revolving Lenders at such time. The Competitive Loan
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

7



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.

“Consolidated Party” means a member of the Consolidated Group.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interests held by Consolidated Parties, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by
Consolidated Parties.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Joint Venture” means a Subsidiary of the Borrower (the “Specified
Subsidiary”) that (a) is organized under the laws of the United States or a
state thereof or the District of Columbia (and each Subsidiary of the Borrower
that directly or indirectly owns any Equity Interests in the Specified
Subsidiary is also organized under the laws of the United States or a state
thereof or the District of Columbia), (ii) owns or ground leases a Property
(either directly or through a Controlled Joint Venture Subsidiary), (iii) is not
a borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness, (iv) is not a Wholly Owned Subsidiary of the Borrower and (v) is
controlled by the Borrower or a Guarantor (or, following the Investment Grade
Release, the Borrower or a Wholly Owned Subsidiary of the Borrower that is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness). For purposes of this definition, a Subsidiary of the Borrower is
“controlled” by a Person if such Person has the right to exercise exclusive
control over any disposition, refinancing and operating activity of any
Unencumbered Eligible Property owned or ground leased by such Subsidiary
(including the making of Restricted Payments on a ratable basis to the owners
thereof), without the consent of any other Person (other than (i) the Borrower
or (ii) any Subsidiary of the Borrower, as long as such Subsidiary does not need
the consent of any minority equity holder thereof to consent to any such
disposition, refinancing or operating activity (including the making of
Restricted Payments on a ratable basis to the owners thereof).

 

8



--------------------------------------------------------------------------------

“Controlled Joint Venture Subsidiary” means, as to any Controlled Joint Venture,
a direct Wholly-Owned Subsidiary of such Controlled Joint Venture (the
“Specified CJV Subsidiary”) that (i) is organized under the laws of the United
States or a state thereof or the District of Columbia (and each Subsidiary of
such Controlled Joint Venture that directly or indirectly owns any Equity
Interests in the Specified CJV Subsidiary that is also organized under the laws
of the United States or a state thereof or the District of Columbia) and (ii) is
not a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Parent’s and/or Borrower’s non-credit enhanced, senior
unsecured long term debt as in effect on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans (assuming that Pricing Level V applied in
the then applicable Pricing Grid), plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan (assuming, with respect to Eurodollar Rate
Committed Loans that Pricing Level V applied in the then applicable Pricing
Grid) plus 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate (assuming that Pricing Level V applied
in the then applicable Pricing Grid) plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or any Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lenders and each other Lender promptly following such
determination.

 

9



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Direct Owner” means each Subsidiary of the Borrower that directly owns, or is
the ground lessee of, an interest in any Property.

“Disposed Property” means, as of any date of determination, any Property that
was, directly or indirectly, sold or otherwise disposed of to a Person (other
than another member of the Consolidated Group) during the then most recently
ended period of four consecutive fiscal quarters of the Parent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding (without
duplication), (i) any nonrecurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness during such period and (iii) any net income
or gain or any loss resulting from a Swap Contract (including by virtue of a
termination thereof) during such period, plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with: (i) Interest Expense (plus,
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense in accordance with GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) all other non-cash charges and
(v) adjustments as a result of the straight lining of rents, all as determined
in accordance with GAAP for such period, plus (c) the Consolidated Group Pro
Rata Share of the foregoing items attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates.

 

10



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Ground Lease” means a ground lease with respect to a Property that has
been executed by the Borrower, a Subsidiary Guarantor (or following the
Investment Grade Release, a Wholly Owned Subsidiary of the Borrower is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness), a Controlled Joint Venture or a Controlled Joint Venture
Subsidiary as ground lessee and that at all times satisfies each of the
following conditions: (a) such ground lease is in full force and effect,
(b) such ground lease has a remaining lease term of at least 30 years at the
time such Property becomes an Unencumbered Eligible Property (but in no event
shall such ground lease have a remaining term of less than 25 years at any time
during which such Property is included as an Unencumbered Eligible Property)
(including extension and renewal options, but only to the extent such extension
and renewal options are controlled exclusively by the Unencumbered Property
Subsidiary that is the ground lessee thereunder), (c) such ground lease permits
the Unencumbered Property Subsidiary that is the ground lessee thereunder to
grant a Lien on all of its right, title and interest therein in favor of the
Administrative Agent, to secure the Obligations, without the consent of any
Person (other than any consent that has been obtained), (d) no Person party to
such ground lease is in default of any of its obligations under such ground
lease, (e) such ground lease is not encumbered by any Lien (other than Liens
encumbering the ground lessor’s interest in such ground lease) and (f) such
ground lease is otherwise acceptable for nonrecourse leasehold mortgage
financing under customary prudent lending requirements as reasonably and
mutually determined by both the Borrower and the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Empire State Building” means the Empire State Building located at 338-350 Fifth
Avenue, New York, New York.

“Empire State Observatory” means the Property consisting of the observatory at
the Empire State Building.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Material into the environment, including those related
to air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) the withdrawal of the Borrower or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization or insolvency; (d) the filing of a
notice of intent to terminate a Single Employer Plan under section 4041 of ERISA
or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Single Employer Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Pension Plan;
(g) the determination that any Single Employer Pension Plan or Multiemployer
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

12



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurodollar Margin Bid Loan” means a Competitive Loan that bears interest at a
rate based upon the Eurodollar Rate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

Notwithstanding anything to the contrary contained herein, at any time that the
Eurodollar Rate determined in accordance with the foregoing is less than zero,
such rate shall be deemed zero for purposes of this Agreement (except for any
notional amount applicable to the Term Loan or an Incremental Term Loan Facility
that is subject to a Swap Contract that provides a hedge against interest rate
risk).

 

13



--------------------------------------------------------------------------------

“Eurodollar Rate Committed Loan” means a Eurodollar Rate Revolving Credit Loan
or a Eurodollar Rate Term Loan.

“Eurodollar Rate Loan” means a Eurodollar Rate Revolving Credit Loan, a
Eurodollar Rate Term Loan or a Eurodollar Margin Bid Loan.

“Eurodollar Rate Revolving Credit Loan” means a Revolving Credit Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate Term Loan” means a Term Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, (i) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or such Lender changes its Lending Office
or (ii) any additional U.S. federal withholding Tax that is imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment after the date on which such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 10.13) or such Lender changes its Lending
Office, except (x) in the case described in subsection (ii) of this clause (b),
to the extent that any such additional U.S. federal withholding Tax is imposed
as a result of a Change in Tax Law occurring after the date on which such Lender
acquires such interest in the Loan or Commitment or such Lender changes its
Lending Office or (y) in each of the cases described in subsections (i) and (ii)
of this clause (b), pursuant to Sections 3.01(b)(ii) or (d), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired such interest in the Loan or Commitment or to such
Lender immediately before it changed its Lending Office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.01(f) and (d) any U.S.
federal withholding Taxes imposed pursuant to FATCA.

“Extension Notice” has the meaning specified in Section 2.15(a).

“Existing Credit Agreement” has the meaning specified in the first WHEREAS
clause of this Agreement.

“Facilities” means, collectively, the Revolving Credit Facility, the Term Loan
Facility and each Incremental Term Loan Facility.

“Facility Fee” has the meaning set forth in Section 2.10(a).

 

14



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Revolving Credit Commitments have terminated,
(b) all Obligations have been paid in full (other than contingent
indemnification obligations for which no claim has been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the applicable L/C Issuers shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, all agreements entered into by the Borrower
(on the one hand) and one or more of the Arrangers (on the other hand) with
respect to fees payable to such Arranger and/or the Lenders in connection with
the Facilities.

“Final Maturity Date” means August 29, 2022.

“First Extended Revolving Maturity Date” has the meaning specified in
Section 2.15(a).

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any fiscal
quarter of the Parent of (i) Adjusted EBITDA as of the last day of such fiscal
quarter to (ii) Fixed Charges for such fiscal quarter.

 

15



--------------------------------------------------------------------------------

“Fixed Charges” means, for any fiscal quarter of the Parent, an amount equal to
the product of (a) the sum, without duplication, of (i) Interest Expense for
such fiscal quarter, (ii) scheduled payments of principal on Total Indebtedness
made or required be made during such fiscal quarter (excluding any balloon
payments payable on maturity of any such Total Indebtedness), (iii) the amount
of dividends or distributions paid or required to be paid by any member of the
Consolidated Group during such fiscal quarter in respect of its preferred Equity
Interests and (iv) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates,
multiplied by (b) four.

“Foreign Lender” means a Lender that is not a U.S. Person..

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lenders, an amount equal to such Defaulting Lender’s Applicable
Percentage of Swing Line Loans, less the amount of such Swing Line Loans as to
which such Defaulting Lender has funded its participation obligation or as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income for such period, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
“Funds From Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Parent containing calculations in
reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (i) each Subsidiary Guarantor and (ii) at any
time that the Parent has Guaranteed the Obligations in accordance with
Section 6.12(e), the Parent.

“Guaranty Agreement” means the Amended and Restated Continuing Guaranty made by
the Guarantors, substantially in the form of Exhibit G.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning specified in Section 2.16(b).

“Incremental Facilities” has the meaning set forth in Section 2.16(a).

 

17



--------------------------------------------------------------------------------

“Incremental Revolving Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term Loan Facility” has the meaning set forth in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii) all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements);

(iii) net obligations of such Person under any Swap Contract;

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(vi) capital leases and Synthetic Debt;

(vii) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (other than the payment solely in Equity Interests of such
Person), valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(viii) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date and (c) the amount of any capitalized lease as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

18



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indirect Owner” means each Subsidiary of the Borrower that directly or
indirectly owns an ownership interest in any Direct Owner.

“Information” has the meaning specified in Section 10.07.

“Initial Revolving Maturity Date” has the meaning set forth in the definition of
“Revolving Maturity Date.”

“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period determined in accordance with
GAAP (including interest expense attributable to the Consolidated Group’s
ownership interests in Unconsolidated Affiliates and, for the avoidance of
doubt, capitalized interest).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means (a) as to each Eurodollar Rate Loan other than a
Eurodollar Margin Bid Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one week, or one, three or six months, thereafter (or
such other period that is twelve months or less requested by the Borrower and
consented to by all the Revolving Lenders or Term Lenders, as applicable), as
selected by the Borrower in a Committed Loan Notice, (b) as to each Eurodollar
Margin Bid Loan, the period commencing on the date such Eurodollar Margin Bid
Loan is disbursed and ending on the date one month, two months, three months,
four months, five months or six months thereafter, as selected by the Borrower
in a Competitive Bid Request, and (c) as to each Absolute Rate Loan, a period of
not less than 14 days and not more than 180 days as selected by the Borrower in
a Competitive Bid Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period of one month or an integral multiple thereof that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

19



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (b) purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit or all or a substantial part of the business of,
such Person or (c) purchase, acquisition or other investment in any real
property or real property-related assets (including (x) mortgage loans and other
real estate-related debt investments and notes receivable, (y) investments in
unimproved land holdings and Properties and (z) costs to construct real property
assets under development). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Release” has the meaning specified in Section 10.19(a).

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Parent and/or the Borrower has obtained an Investment
Grade Rating and (ii) the Parent has delivered to the Administrative Agent a
certificate executed by a Responsible Officer of the Parent (x) certifying that
the Investment Grade Rating has been obtained and is in effect (which
certification shall also set forth the Debt Ratings received from each Ratings
Agency as of such date) and (y) notifying the Administrative Agent that the
Borrower has irrevocably elected to have the Ratings-Based Applicable Rate apply
to the pricing of the Facilities.

“Investment Grade Rating” means receipt of two of any of the following three
Debt Ratings: (i) BBB- or higher from S&P, (ii) BBB- or higher from Fitch and
(iii) Baa3 or higher from Moody’s.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary of the
Borrower) or in favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Venture Partner” means the Borrower or any Wholly Owned Subsidiary of the
Borrower that owns a direct Equity Interest in any Controlled Joint Venture
that, or that has a Controlled Joint Venture Subsidiary that, owns or ground
leases, directly or indirectly, an Unencumbered Eligible Property.

 

20



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuers” means, collectively, (i) Bank of America, (ii) Wells Fargo Bank
and (iii) Capital One, in each case in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lenders. The term “Lender” may
also be used to refer to a Revolving Lender or a Term Lender, as the context
requires.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolving Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Leverage-Based Applicable Rate” means the applicable percentage per annum set
forth below determined by reference to the ratio of Total Indebtedness to Total
Asset Value as set forth in the most recent Compliance Certificate received by
the Administrative Agent and the Lenders pursuant to Section 6.02(a):

 

Pricing Level

   Ratio of Total
Indebtedness to
Total Asset Value    Revolving
Credit
Facility
Fee Rate     Revolver
Eurodollar
Applicable
Rate     Revolver
Base Rate
Applicable
Rate     Term Loan
Eurodollar
Applicable
Rate     Term Loan
Base Rate
Applicable
Rate  

I

   £ 30%      0.150 %      1.100 %      0.100 %      1.200 %      0.200 % 

II

   > 30% and £ 35%      0.200 %      1.100 %      0.100 %      1.250 %     
0.250 % 

III

   > 35% and £ 45%      0.200 %      1.200 %      0.200 %      1.350 %     
0.350 % 

IV

   > 45% and £ 50%      0.250 %      1.300 %      0.300 %      1.500 %     
0.500 % 

V

   > 50% and £ 55%      0.300 %      1.400 %      0.400 %      1.650 %     
0.650 % 

VI

   > 55%      0.350 %      1.500 %      0.500 %      1.800 %      0.800 % 

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the ratio of Total Indebtedness to Total Asset Value shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level VI shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (i) from
the Closing Date to the date on which the Administrative Agent and the Lenders
receive a Compliance Certificate pursuant to Section 6.02(a) for the fiscal
quarter of the Parent ending September 30, 2017, the Pricing Level shall be
determined based on the ratio of Total Indebtedness to Total Asset Value as set
forth in the Pro Forma Closing Date Compliance Certificate delivered pursuant to
Section 4.01(a)(xiii) and (ii) the determination of the Leverage-Based
Applicable Rate for any period shall be subject to the provisions of
Section 2.11(b).

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, Negative Pledge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

22



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to, or for the benefit of, the
Borrower under Article II in the form of a Revolving Credit Loan, a Term Loan, a
Competitive Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty Agreement, (e) the Fee Letters, (f) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17
and (g) each Issuer Document.

“Loan Party Pro Rata Share” means, with respect to any Controlled Joint Venture,
the percentage interest held by the Borrower and the Guarantors, in the
aggregate, in such Controlled Joint Venture determined by calculating the
percentage of the Equity Interests of such Controlled Joint Venture owned by the
Borrower and/or one or more Guarantors.

“Loan Parties” means, collectively, the Parent, the Borrower and the Subsidiary
Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Parent and its
Subsidiaries taken as a whole; (b) a material adverse effect on the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties, taken as a whole, to perform their
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means, as applicable, the Revolving Maturity Date then in effect
or the Term Loan Maturity Date; provided, however, that, in each case, if such
date is not a Business Day, the applicable Maturity Date shall be the next
preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“Minimum Occupancy Condition” means, at any time and with respect to any
Unencumbered Eligible Property (excluding for this purpose the Empire State
Building), that the Occupancy Rate for such Property is not less than seventy
five percent (75%).

 

23



--------------------------------------------------------------------------------

“Minimum Property Condition” means, at any time, that there are at least four
(4) Unencumbered Eligible Properties included in the calculation of Unencumbered
Asset Value.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Negative Pledge” means a provision of any agreement (other than this Agreement)
that restricts or prohibits the creation of any Lien on any assets of a Person.
For the avoidance of doubt, a “no negative pledge” provision in an agreement
that is not, taken as a whole, materially more restrictive than the provisions
of Section 7.09 shall not constitute a “Negative Pledge” for purposes hereof.

“Net Cash Proceeds” means with respect to any issuance and sale by the Parent of
any its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance and sale,
less (ii) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses (including the reasonable fees and disbursements of
counsel), incurred by the Parent in connection with such issuance, other than
any such amounts paid or payable to an Affiliate of the Parent.

“Net Income” means, for any period, the net income (or loss) of the Consolidated
Group for such period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a Subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary of the Parent,
such Subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso).

 

24



--------------------------------------------------------------------------------

“Net Operating Income” means, with respect to any Property for any period, an
amount equal to (a) the aggregate gross revenues of the Consolidated Group
derived from the operation of such Property during such period, minus (b) the
sum of all expenses and other proper charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance and any management fees paid in cash, but excluding
debt service charges, income taxes, depreciation, amortization and other
non-cash expenses), which expenses and accruals shall be calculated in
accordance with GAAP.

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(a).

“Newly-Acquired Property” means, as of any date of determination, any Property
acquired by any member of the Consolidated Group from any Person (other than a
member of the Consolidated Group) during the then most recently ended four
consecutive fiscal quarter period of the Parent.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Required Lenders, the Required
Term Lenders or the Required Revolving Lenders, as applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guarantee of Indebtedness, in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) recourse for payment of such Holdco
Indebtedness (except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to the Equity Interests held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Equity Interests in such Single Asset Entity and cash
and other assets of nominal value incidental to the ownership of such Single
Asset Entity.

“Notes” means, collectively, the Revolving Notes and Term Notes and “Note” means
any of them individually.

“NPL” means the National Priorities List under CERCLA.

 

25



--------------------------------------------------------------------------------

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Observatory EBITDA” means, for any period, the portion of EBITDA of the
Consolidated Group for such period that is derived from operation of the Empire
State Observatory.

“Occupancy Rate” means, for any Property, the percentage of the net rentable
area (determined on a square feet basis) of such Property leased by bona fide
tenants of such Property (excluding tenants that have vacated the Property on a
permanent basis and have not sublet same to a bona fide subtenant) pursuant to
bona fide tenant leases (or subleases), in each case, which tenants (or
subtenants) are not more than sixty days past due in the payment of all rent
payments due under such leases (or subleases).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Revolving Notes” means the “Revolving Credit Notes” as defined in the
Existing Credit Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

26



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation (other
than an assignment made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
(b) with respect to any L/C Obligations on any date, the aggregate outstanding
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by or on behalf of the Borrower of Unreimbursed Amounts; and
(c) with respect to the Term Loan on any date, the aggregate outstanding
principal amount thereof on such date.

“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Obligations) of the Borrower or any Guarantor owing to Persons that are not
Consolidated Parties.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Judgment Liens” means Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) (solely to the
extent the aggregate amount of the judgments secured by such Liens encumbering
(x) Unencumbered Eligible Properties (and the income therefrom and proceeds
thereof) and/or (y) the Equity Interests of any Unencumbered Property Subsidiary
(and the income therefrom and proceeds thereof), does not exceed $10,000,000).

“Permitted Equity Encumbrances” means:

(a) Permitted Judgment Liens;

 

27



--------------------------------------------------------------------------------

(b) Liens for taxes, assessments or governmental charges which are
(i) immaterial to the Parent and its Subsidiaries, taken as a whole, (ii) not
overdue for a period of more than thirty (30) days or (iii) being contested in
good faith and by appropriate actions or proceedings diligently conducted (which
actions or proceedings have the effect of preventing the forfeiture or sale of
the property of assets subject to any such Lien), if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; and

(c) Permitted Pari Passu Encumbrances.

“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the Parent or any Subsidiary
thereof to transfer property to the Borrower or any Guarantor which limitations
are not, taken as a whole, materially more restrictive than those contained in
this Agreement or (ii) any requirement that Pari Passu Obligations be secured on
an “equal and ratable basis” to the extent that the Obligations are secured.

“Permitted Property Encumbrances” means:

(a) Permitted Judgment Liens;

(b) easements, rights-of-way, sewers, electric lines, telegraph and telephone
lines, restrictions (including zoning restrictions), encroachments, protrusions
and other similar encumbrances affecting real property which (i) to the extent
existing with respect to an Unencumbered Eligible Property, do not materially
interfere with the ordinary conduct of the business of the applicable Person or
(ii) to the extent existing with respect to a Property that is not an
Unencumbered Eligible Property, could not reasonably be expected to have a
Material Adverse Effect;

(c) carriers’, warehouseman’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty (30) days or are being contested in good faith and by
appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

(d) any interest or right of a lessee of a Property under leases entered into in
the ordinary course of business of the applicable lessor;

(e) Permitted Pari Passu Encumbrances; and

(f) rights of lessors under Eligible Ground Leases.

“Permitted Self Insurance” has the meaning specified in Section 6.07(a).

 

28



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pricing Grid” means (i) prior to the Investment Grade Pricing Effective Date,
the pricing grid set forth in the definition of “Leverage-Based Applicable Rate”
and (ii) on and after the Investment Grade Pricing Effective Date, the pricing
grid set forth in the definition of “Ratings-Based Applicable Rate”.

“Pro Forma Restatement Effective Date Compliance Certificate” has the meaning
specified in Section 4.01(a)(xiii).

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Borrower or a Subsidiary thereof.

“Proposed Real Estate” means, at any time, (a) any Property, (b) any Real Estate
that the Borrower or a Wholly Owned Subsidiary of the Borrower plans to acquire
or lease or (c) any Real Estate owned or ground leased by a Person that the
Borrower or a Wholly Owned Subsidiary of the Borrower plans to acquire, in each
such case that satisfies (or, upon the acquisition or leasing thereof or upon
the acquisition of the owner or lessee thereof, would satisfy) all of the
Unencumbered Property Criteria, except for clause (a) and/or clause (b) of the
definition thereof.

“Proposed Unencumbered Property Subsidiary” has the meaning specified in
Section 6.12.

“Public Borrower Materials” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Ratings-Based Applicable Rate” means the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:

 

Pricing Level

   Debt Rating    Revolver
Facility
Fee Rate     Revolver
Eurodollar
Applicable
Rate     Revolver
Base Rate
Applicable
Rate     Term
Loan
Eurodollar
Applicable
Rate     Term
Loan Base
Rate
Applicable
Rate  

I

   ³ A- / A3      0.125 %      0.825 %      0.000 %      0.900 %      0.000 % 

II

   BBB+ / Baa1      0.150 %      0.875 %      0.000 %      0.950 %      0.000 % 

III

   BBB / Baa2      0.200 %      1.000 %      0.000 %      1.100 %      0.100 % 

IV

   BBB- / Baa3      0.250 %      1.200 %      0.200 %      1.350 %      0.350 % 

V

   < BBB- / Baa3      0.300 %      1.550 %      0.550 %      1.750 %      0.750
% 

 

29



--------------------------------------------------------------------------------

If at any time the Parent and/or the Borrower has only two (2) Debt Ratings, and
such Debt Ratings are split, then: (A) if the difference between such Debt
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P), the Ratings-Based Applicable Rate shall be the rate
per annum that would be applicable if the rating that is one higher than the
lower of the applicable Debt Ratings were used. If at any time the Parent and/or
the Borrower has three (3) Debt Ratings, and such Debt Ratings are split, then:
(A) if the difference between the highest and the lowest such Debt Ratings is
one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the highest of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Ratings-Based Applicable Rate
shall be the rate per annum that would be applicable if the average of the two
(2) highest Debt Ratings were used, provided that if such average is not a
recognized rating category, then the Ratings-Based Applicable Rate shall be the
rate per annum that would be applicable if the second highest Debt Rating of the
three were used. If at any time the Parent or the Borrower, as applicable, has
fewer than two Debt Ratings, then the Ratings-Based Applicable Rate and the
applicable Revolver Facility Fee Rate shall be determined based on Pricing Level
Category 5.

Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.” Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Parent to the
Administrative Agent of notice thereof pursuant to Section 6.03(e) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Real Property” means, with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements, and fixtures

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Nonrecourse Indebtedness of such Person and Indebtedness under
the Loan Documents.

 

30



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“REIT” means any Person that qualifies as a real estate investment trust under
Sections 856 through 860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing or a Term Borrowing, or with respect to conversion or continuation of
Loans, a Committed Loan Notice, (b) with respect to a Competitive Loan, a
Competitive Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) other than the Outstanding Amount of Competitive Loans and
(b) aggregate unused Revolving Credit Commitments (determined without giving
effect to any Competitive Loans outstanding on such date); provided that the
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination,
(a) Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or (b) if the commitment of each Revolving Lender to make
Revolving Credit Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition);
provided that any Revolving Credit Commitment of, and the portion of the Total
Revolving Outstandings (including risk participations in Letters of Credit and
Swing Line Loans) held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Outstanding Amount of the Term Loan on such date;
provided that the portion of the Term Loan held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Term Lenders.

 

31



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Revolving Credit Loans, having the same Interest Period made by each of the
Revolving Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01, (b)
purchase participations in L/C Obligations and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate Outstanding Amount at such time of all Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the Aggregate Revolving
Commitments at such time. On the Closing Date, the amount of the Revolving
Credit Facility is $1,100,000,000.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans or Swing Line Loans, as the case may
be, made by such Lender, substantially in the form of Exhibit D-1.

 

32



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Credit Commitment or an
outstanding Revolving Credit Loan and, as the context requires, includes the L/C
Issuers and the Swing Line Lenders.

“Revolving Maturity Date” means August 29, 2021 (the “Initial Revolving Maturity
Date”), subject to extension in accordance with Section 2.15.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Credit Loans made by such Revolving
Lender, substantially in the form of Exhibit D-1.

“Sanctioned Person” means any Person that is (i) listed on OFAC’s List of
Specially Designated Nationals and Blocked Persons, (ii) otherwise the subject
or target of Sanctions, to the extent U.S. persons are prohibited from engaging
in transactions with such a Person, and (iii) fifty percent (50%) or greater
owned or controlled by a Person described in clause (i) or (ii) above.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority, in each case, solely to the extent applicable to the Borrower or any
of its Subsidiaries.

“S&P” means Standard & Poor’s Ratings Services, a business of Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any
successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien.

“Secured Recourse Indebtedness” means, with respect to any Person, all Recourse
Indebtedness of such Person that is secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute, and the rules and regulations promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

“Self Insurance” has the meaning specified in Section 6.07(a).

“Significant Acquisition” means an acquisition (consummated in one transaction
or a series of transactions) by the Parent or another Consolidated Party of
assets of, or constituting, a Person that is not an Affiliate of the Parent
(whether by purchase of such assets, purchase of Person(s) owning such assets or
some combination thereof) with a minimum aggregate gross purchase price at least
equal to ten percent (10%) of the Total Asset Value as of the last day of the
fiscal quarter most recently ended prior to the date such acquisition is
consummated.

 

33



--------------------------------------------------------------------------------

“Significant Subsidiary” means, at any time, (i) each Unencumbered Property
Subsidiary, (ii) each Subsidiary of the Parent (other than an Unencumbered
Property Subsidiary) which represents (a) 10.0% or more of EBITDA of the Parent
and its Subsidiaries, (b) 10.0% or more of consolidated total assets of the
Parent and its Subsidiaries or (c) 10.0% or more of consolidated total revenues
of the Parent and its Subsidiaries, in each case as determined at the end of the
then most recently ended fiscal quarter of the Parent based on the financial
statements of the Parent delivered to the Administrative Agent pursuant to
Sections 6.01(a) or (b) for such fiscal quarter or fiscal year, as applicable,
and (iii) any Subsidiary of the Parent (other than an Unencumbered Property
Subsidiary) which, when aggregated with all other Subsidiaries of the Parent
that are not otherwise Significant Subsidiaries, would constitute a Significant
Subsidiary under clause (ii) of this definition.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property and/or cash and other assets of nominal value incidental
to such Person’s ownership of such Property; (b) is engaged only in the business
of owning, developing and/or leasing such Property; and (c) receives
substantially all of its gross revenues from such Property. In addition, if the
assets of a Person consist solely of (i) Equity Interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes of this Agreement (such
an entity, a “Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

“Single Employer Pension Plan” means any employee pension benefit plan
(including a Multiple Employer Plan and excluding a Multiemployer Plan) that is
maintained or is contributed to by the Borrower or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Parent substantially in the form of Exhibit H.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

34



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent. For the avoidance of doubt, the Borrower shall be deemed a
Subsidiary of the Parent so long as the management of the Borrower is
controlled, directly, or indirectly through one or more intermediaries, or both,
by the Parent.

“Subsidiary Guarantor” means, (a) at all times prior to the Investment Grade
Release, each Unencumbered Property Subsidiary and (b) upon and at all times
following the Investment Grade Release, each Unencumbered Property Subsidiary
(if any) that is a borrower or guarantor of, or otherwise obligated in respect
of, any Recourse Indebtedness, only for so long as such Subsidiary remains
obligated in respect of such Recourse Indebtedness; in each case under clauses
(a) and (b), to the extent such Subsidiary has not been released from its
obligations hereunder in accordance with Section 10.19(b) or Section 10.19(c),
as applicable, or otherwise with the consent of the Administrative Agent and
Required Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

35



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lenders” means, collectively, Bank of America, Wells Fargo Bank and
Capital One, in each case in its capacity as provider of Swing Line Loans, or
any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.06(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agents” means Wells Fargo Bank and Capital One, each in its
capacity as a co-syndication agent under any of the Loan Documents.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, means liabilities and obligations of such Person in
respect of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act) which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the report on Form 10-Q or Form
10-K (or their equivalents) to be filed with the SEC.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) “Equity” of the Consolidated Group, minus (b) all intangible
assets (other than lease intangibles) of the Consolidated Group, plus (c) all
accumulated depreciation of the Consolidated Group, in each case on a
consolidated basis determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Protection Agreement” means, collectively, (a) that certain Tax Protection
Agreement, dated as of October 7, 2013 among the Parent, the Borrower, and the
other parties named therein and (b) that certain Stockholders Agreement, dated
as of August 23, 2016 among Parent and Q REIT Holding LLC, and the other parties
named therein (and specifically, the tax related provisions in Article 6
thereof).

 

36



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time. The Term Facility on the
Closing Date is $265,000,000.

“Term Lender” means at any time any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Loan Maturity Date” means the Final Maturity Date.

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit D-2.

“Third Party Insurance Companies” has the meaning specified in Section 6.07(a).

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $50,000,000, (b) with respect to Nonrecourse Indebtedness of any Person,
$150,000,000 and (c) with respect to the Swap Termination Value owed by any
Person, $50,000,000.

“Total Asset Value” means, with respect to the Consolidated Group at any time,
the sum (without duplication) of the following:

(a) an amount equal to (x) Net Operating Income derived from each Property
(other than the Empire State Observatory, each Disposed Property, each
Newly-Acquired Property, each unimproved land holding and each Property under
development (i.e., construction-in-progress)) owned by a Consolidated Party for
the then most recently ended fiscal quarter of the Parent, multiplied by four,
divided by (y) the applicable Capitalization Rate for each such Property;

(b) an amount equal to (x) the Net Operating Income derived by any Consolidated
Party from its operation of the Empire State Observatory (to the extent the
Empire State Observatory is not a Disposed Property at such time) for the then
most recently ended period of four consecutive fiscal quarters of the Parent,
divided by (y) the applicable Capitalization Rate;

 

37



--------------------------------------------------------------------------------

(c) the aggregate acquisition costs of all Newly-Acquired Properties at such
time;

(d) the aggregate book value of all unimproved land holdings, Investments in
respect of costs to construct Properties (i.e., construction-in-progress),
Properties under development, commercial mortgage loans, commercial real
estate-related mezzanine loans and commercial real estate-related notes
receivable, in each case owned by a Consolidated Party at such time;

(e) the Consolidated Group’s pro rata share of the foregoing items and
components thereof attributable to interests in Unconsolidated Affiliates; and

(f) Unrestricted Cash at such time;

provided, that notwithstanding the foregoing, for purposes of calculating Total
Asset Value at any time:

(i) assets disposed of during the fiscal quarter ended on any date of
determination of Total Asset Value (or if such date is not the last day of a
fiscal quarter, the fiscal quarter then most recently ended) shall not be
included in the calculation of Total Asset Value as of such time;

(ii) not more than five percent (5%) of the Total Asset Value at any time may be
attributable to unimproved land holdings, with any excess over the foregoing
limit being excluded from Total Asset Value;

(iii) not more than ten percent (10%) of the Total Asset Value at any time may
be attributable to commercial mortgage loans, commercial real estate-related
mezzanine loans and commercial real estate-related notes receivable, with any
excess over the foregoing limit being excluded from Total Asset Value;

(iv) not more than twenty percent (20%) of the Total Asset Value at any time may
be attributable to costs to construct real property assets (i.e.,
construction-in-progress) and real property assets under development, with any
excess over the foregoing limit being excluded from Total Asset Value;

(v) not more than ten percent (10%) of the Total Asset Value at any time may be
attributable to Investments in Unconsolidated Affiliates, with any excess over
the foregoing limit being excluded from Total Asset Value; and

(vi) not more than twenty-five percent (25%) of the Total Asset Value at any
time may be attributable to assets described in clauses (ii) through (v) above,
with any excess over the foregoing limit being excluded from Total Asset Value.

 

38



--------------------------------------------------------------------------------

“Total Indebtedness” means, as at any date of determination, the sum of (i) the
aggregate amount of all Indebtedness of the Consolidated Group determined on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of
Indebtedness of Unconsolidated Affiliates, in each case on such date.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all Swing Line Loans, all Competitive Loans and all L/C
Obligations.

“Total Secured Indebtedness” means, as at any date of determination, the sum of
(i) the aggregate amount of all Secured Indebtedness of the Consolidated Group
determined on a consolidated basis and (ii) the Consolidated Group Pro Rata
Share of Secured Indebtedness of Unconsolidated Affiliates, in each case on such
date.

“Total Unsecured Indebtedness” means, as at any date of determination, the sum
of (i) all Unsecured Indebtedness of the Consolidated Group determined on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of Unsecured
Indebtedness of Unconsolidated Affiliates.

“Type” means (a) with respect to a Revolving Credit Loan or Term Loan, its
character as a Base Rate Loan or a Eurodollar Rate Loan, and (b) with respect to
a Competitive Loan, its character as an Absolute Rate Loan or a Eurodollar
Margin Bid Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“Unencumbered Asset Value” means, at any time, without duplication, the sum of
the following:

(a) the aggregate Unencumbered Property Value for all Unencumbered Eligible
Properties;

(b) the aggregate book value of Investments in respect of costs to construct
Properties (i.e., construction-in-progress) and real property assets under
development;

(c) the aggregate book value of commercial mortgage loans that are Wholly Owned
by the Borrower or a Wholly-Owned Subsidiary thereof; and

(d) Unrestricted Cash, in each case at such time;

 

39



--------------------------------------------------------------------------------

provided, that notwithstanding the foregoing, for purposes of determining
Unencumbered Asset Value at any time:

(i) the portion of Unencumbered Asset Value attributable to Investments in
respect of costs to construct Properties (i.e., construction-in-progress), real
property assets under development and commercial mortgage loans in excess of
fifteen percent (15%) of Unencumbered Asset Value at such time shall be
disregarded; and

(ii) the Unencumbered Asset Value attributable to all Unencumbered Eligible
Properties that are owned, or ground leased pursuant to an Eligible Ground
Lease, by a Controlled Joint Venture or Controlled Joint Venture Subsidiary, in
excess of twenty percent (20%) of Unencumbered Asset Value at such time shall be
disregarded.

“Unencumbered Eligible Property” has the meaning specified in the definition of
Unencumbered Property Criteria. For the avoidance of doubt, Properties listed on
Schedule 1 shall each be considered an Unencumbered Eligible Property on the
Closing Date.

“Unencumbered Interest Coverage Ratio” means, as of the last day of each fiscal
quarter of the Parent, the ratio of (i) the sum of (x) the aggregate
Unencumbered NOI with respect to all Unencumbered Eligible Properties (other
than for the Empire State Observatory) for such fiscal quarter plus (y) with
respect to the Empire State Observatory, the aggregate Unencumbered NOI with
respect to such Unencumbered Eligible Property for the most recently ended
period of four fiscal quarters of the Parent divided by four, to (ii) the
portion of Interest Expense for such fiscal quarter that is attributable to
Unsecured Indebtedness.

“Unencumbered NOI” means, as of the last day of any period, the aggregate Net
Operating Income for such period attributable to all Unencumbered Eligible
Properties owned or ground leased pursuant to an Eligible Ground Lease during
such period; provided, that in determining the Unencumbered NOI for any period
attributable to an Unencumbered Eligible Property that is owned by or ground
leased to a Controlled Joint Venture or a Controlled Joint Venture Subsidiary,
the Net Operating Income of such Unencumbered Eligible Property shall, for such
period, be deemed to be the Loan Party Pro Rata Share of such Net Operating
Income.

“Unencumbered Property Criteria” means, in order for any Property (for the
avoidance of doubt, including the Empire State Observatory, subject to the last
paragraph of this definition) to be included as an Unencumbered Eligible
Property it must meet and continue to satisfy each of the following criteria
(each such Property that meets such criteria being referred to as an
“Unencumbered Eligible Property”):

(a) The Property is primarily an office and/or retail property.

(b) The Property is Wholly-Owned in fee simple directly by, or is ground leased
pursuant to an Eligible Ground Lease directly to a Person that is organized in a
state within the United States of America or in the District of Columbia and is
(i) the Borrower, (ii) a Guarantor, (iii) following the Investment Grade
Release, a Wholly Owned Subsidiary of the Borrower that is not a borrower or
guarantor of, or otherwise obligated in respect of, any Recourse Indebtedness
unless it is a Guarantor, (iv) a Controlled Joint Venture or (v) a Controlled
Joint Venture Subsidiary.

 

40



--------------------------------------------------------------------------------

(c) Each Indirect Owner with respect to the Property must be a Wholly Owned
Subsidiary of the Borrower that is organized in a state within the United States
of America or in the District of Columbia and either (i) be a Guarantor or
(ii) following the Investment Grade Release, is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness unless it is a
Guarantor; provided, that if the Property is owned directly by a Controlled
Joint Venture Subsidiary, the immediate parent of such Controlled Joint Venture
Subsidiary must be a Controlled Joint Venture.

(d) The Property must be located in a state within the United States of America
or in the District of Columbia.

(e) If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Wholly Owned Subsidiary of
the Borrower, then the Borrower must own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of such
Subsidiary, free and clear of any Lien (including, without limitation, any
restriction contained in the organizational documents of any such Subsidiary
that limits the ability to create a Lien thereon as security for indebtedness)
other than Permitted Equity Encumbrances.

(f) If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Controlled Joint Venture or
Controlled Joint Venture Subsidiary, then all of the Equity Interests in such
Controlled Joint Venture owned by the applicable Joint Venture Partner(s) and,
if applicable, all of the Equity Interests in such Controlled Joint Venture
Subsidiary owned by the applicable Controlled Joint Venture, will be free and
clear of all Liens other than any Permitted Equity Encumbrances.

(g) The Property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien or any restriction on the ability of the Borrower, any
Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled Joint
Venture Subsidiary with respect to such Property to transfer or encumber such
property or income therefrom or proceeds thereof, other than Permitted Property
Encumbrances.

(h) The Property does not have any title, environmental, structural, or other
defects that would prevent the use of such Property in accordance with its
intended purpose and shall not be subject to any condemnation or similar
proceeding.

(i) No Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled
Joint Venture Subsidiary with respect to such Property shall be subject to any
proceedings under any Debtor Relief Law.

(j) The Minimum Occupancy Condition is satisfied with respect to such Property;
provided, that such Property may be considered an Unencumbered Eligible Property
notwithstanding its failure to satisfy the Minimum Occupancy Condition, so long
as the failure to satisfy the Minimum Occupancy Condition is cured and ceases to
exist within forty-five (45) days following the occurrence thereof.

 

41



--------------------------------------------------------------------------------

(k) No Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled
Joint Venture Subsidiary with respect to such Property shall incur or otherwise
be liable for any Indebtedness other than (i) Nonrecourse Indebtedness,
(ii) Indebtedness under the Facilities and (iii) if such Person is a Guarantor,
Recourse Indebtedness.

Notwithstanding anything to the contrary contained above or elsewhere, if at any
time the Empire State Building ceases to be an Unencumbered Eligible Property
for any reason, the Empire State Observatory shall also automatically cease to
be an Unencumbered Eligible Property at such time.

“Unencumbered Property Subsidiary” means each direct and indirect Wholly Owned
Subsidiary of the Borrower that is the Direct Owner or an Indirect Owner of all
or a portion of an Unencumbered Eligible Property.

“Unencumbered Property Value” means, as of any date of determination, (a) with
respect to each Unencumbered Eligible Property other than the Empire State
Observatory, (i) if such Unencumbered Eligible Property has been owned or ground
leased pursuant to an Eligible Ground Lease for the period of four full fiscal
quarters most recently ended on or prior to such date of determination, an
amount equal to (x) the Adjusted Unencumbered NOI from such Unencumbered
Eligible Property for the then most recently ended fiscal quarter of the Parent,
multiplied by four, divided by (y) the Capitalization Rate with respect to such
Unencumbered Eligible Property and (ii) if such Unencumbered Eligible Property
has not been owned or ground leased pursuant to an Eligible Ground Lease for the
period of four full fiscal quarters most recently ended on or prior to such date
of determination, an amount equal to the acquisition cost of such Unencumbered
Eligible Property (provided that with respect to any such Unencumbered Eligible
Property that is owned by or ground leased to a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary, only the Loan Party Pro Rata Share of such
acquisition cost shall be included in the calculation of Unencumbered Asset
Value) and (b) with respect to the Empire State Observatory (for so long it is
an Unencumbered Eligible Property), an amount equal to (i) the Adjusted
Unencumbered NOI from such Unencumbered Eligible Property for the period of four
full fiscal quarters most recently ended on or prior to such date of
determination, divided by (ii) the applicable Capitalization Rate.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” means the amount, if any, of a drawing under a Letter of
Credit that is not reimbursed by the Borrower within the time frames specified
in clause (x) or (y), as applicable, of the second sentence of
Section 2.04(c)(i).

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Borrower and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) amounts included in the foregoing clause (a) that are
held by a Person other than the Borrower or any of its Subsidiaries as a deposit
or security for Contractual Obligations.

 

42



--------------------------------------------------------------------------------

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness. Notwithstanding the foregoing,
Unsecured Indebtedness shall include Recourse Indebtedness that is secured
solely by ownership interests in another Person that owns a Property which is
encumbered by a mortgage securing Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(III).

“Wells Fargo Bank” has the meaning specified in the introductory paragraph
hereto.

“Wholly Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time. For
purposes hereof, so long as the Borrower remains a Subsidiary of the Parent, the
Borrower and its Wholly-Owned Subsidiaries shall be deemed to be Wholly-Owned
Subsidiaries of the Parent.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

43



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

44



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by one or more
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto or to LIBOR.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make revolving credit loans (each such loan, a “Revolving
Credit Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (ii) the Revolving Credit Exposure of such Revolving Lender
shall not exceed such Revolving Lender’s Revolving Credit Commitment. Within the
limits of each Revolving Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

45



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan to the Borrower on the Closing Date in an
amount not to exceed such Term Lender’s Term Commitment; provided, however, that
after giving effect to any such Term Borrowing, (x) the aggregate Outstanding
Amount of all Term Loans shall not exceed the Term Facility and (y) the
Outstanding Amount of all Term Loans made by such Term Lender shall not exceed
such Term Lender’s Term Commitment. Term Loans that are repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing and Term Borrowing, each conversion of
Revolving Credit Loans and Term Loans from one Type to the other, and each
continuation of Revolving Credit Loans and Term Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone or a Committed Loan Notice; provided that any telephonic notice must
be confirmed promptly by delivery to the Administrative Agent of a Committed
Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans from Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Committed Loans having an
Interest Period other than one week, or one, three or six months, in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Appropriate Lenders. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a minimum principal amount of
$5,000,000. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing
of or conversion to Base Rate Loans shall be in a minimum principal amount of
$500,000. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, a Term Borrowing, a conversion of,
Loans from one Type to the other, or a continuation of Eurodollar Rate Committed
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Revolving Credit Loans or Term Loans to be borrowed, converted or continued,
(iv) the Type and Class of Revolving Credit Loans or Term Loans to be borrowed
or continued or to which existing Revolving Credit Loans or Term Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice with respect to a Revolving Credit Borrowing or if the Borrower
fails to give a timely notice requesting a conversion or continuation of
Revolving Credit Loans, then the applicable Revolving Credit Loans shall be made
as, or continued as, Base Rate Loans. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice with respect to a Term Borrowing or if the
Borrower fails to give a timely notice requesting a conversion or continuation
of a Term Borrowing, then the applicable Term Loans shall be made as, or
continued as, Base Rate Loans. Any automatic conversion of Revolving Credit
Loans or Term Loans to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to such Revolving Credit Loans
or Term Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

46



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice requesting a Borrowing of a
Revolving Credit Loan or a Term Loan, the Administrative Agent shall promptly
notify each Appropriate Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(a). In the case of a Revolving Credit Borrowing or Term
Borrowing, each Appropriate Lender shall make the amount of its Revolving Credit
Loan or Term Loan (as applicable) available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to such Borrowing is received by the Administrative Agent, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan. During the existence of a Default, no Loan may
be requested as, converted to or continued as a Eurodollar Rate Committed Loan
without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Committed Loan upon determination of such interest rate.

(e) After giving effect to all Revolving Credit Borrowings, all Term Borrowings,
all conversions of Loans from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than eight (8) Interest Periods
in effect with respect to all Loans.

 

47



--------------------------------------------------------------------------------

2.03 Competitive Loans.

(a) General. Subject to the terms and conditions set forth herein, each
Revolving Lender agrees that the Borrower may from time to time request the
Lenders to submit offers to make loans under the Revolving Credit Facility (each
such loan, a “Competitive Loan”) to the Borrower prior to the Revolving Maturity
Date pursuant to this Section 2.03; provided, however, that (i) the Parent
and/or the Borrower shall have received an Investment Grade Rating which is in
effect at the time such request is made and at the time any such Competitive
Loans are made, (ii) the Investment Grade Pricing Effective Date shall have
occurred and (iii) after giving effect to any Competitive Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
the aggregate Outstanding Amount of all Competitive Loans shall not exceed the
Competitive Loan Sublimit. There shall not be more than three (3) different
Interest Periods in effect with respect to Competitive Loans at any time.

(b) Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Competitive Bid Request to the Administrative
Agent not later than 11:00 a.m. (i) one Business Day prior to the requested date
of any Competitive Borrowing that is to consist of Absolute Rate Loans or
(ii) four Business Days prior to the requested date of any Competitive Borrowing
that is to consist of Eurodollar Margin Bid Loans. Each Competitive Bid Request
shall specify (i) the requested date of the Competitive Borrowing (which shall
be a Business Day), (ii) the aggregate principal amount of Competitive Loans
requested (which must be $5,000,000 or a whole multiple of $1,000,000 in excess
thereof), (iii) the Type of Competitive Loans requested, and (iv) the duration
of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the Borrower. No Competitive Bid Request shall contain a
request for (i) more than one Type of Competitive Loan or (ii) Competitive Loans
having more than three (3) different Interest Periods. Unless the Administrative
Agent otherwise agrees in its sole discretion, the Borrower may not submit a
Competitive Bid Request if it has submitted another Competitive Bid Request
within the prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Revolving Lender of each
Competitive Bid Request received by it from the Borrower and the contents of
such Competitive Bid Request.

(ii) Each Revolving Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Competitive Loans in
response to such Competitive Bid Request. Such Competitive Bid must be delivered
to the Administrative Agent not later than 10:30 a.m. (A) on the requested date
of any Competitive Borrowing that is to consist of Absolute Rate Loans, and
(B) three Business Days prior to the requested date of any Competitive Borrowing
that is to consist of Eurodollar Margin Bid Loans; provided, however, that any
Competitive Bid submitted by Bank of America in its capacity as a Revolving
Lender in response to any Competitive Bid Request must be submitted to the
Administrative Agent not later than 10:15 a.m. on the date on which Competitive
Bids are required to be delivered by the other Revolving Lenders in response to
such Competitive Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Competitive Borrowing; (B) the principal amount of each
Competitive Loan for which such Competitive Bid is being made, which principal
amount (x) may be equal to, greater than or less than the Revolving Credit
Commitment of the bidding Revolving Lender, (y) must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (z) may not exceed the principal
amount of Competitive Loans for which Competitive Bids were requested; (C) if
the proposed Competitive Borrowing is to consist of Absolute Rate Bid Loans, the
Absolute Rate offered for each such Bid Loan and the Interest Period applicable
thereto; (D) if the proposed Competitive Borrowing is to consist of Eurodollar
Margin Bid Loans, the Eurodollar Bid Margin with respect to each such Eurodollar
Margin Bid Loan and the Interest Period applicable thereto; and (E) the identity
of the bidding Revolving Lender.

 

48



--------------------------------------------------------------------------------

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Competitive Bid Request. Any Revolving Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Revolving Lender of any manifest error it detects in
such Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to the Borrower of Competitive Bids. Not later than 11:00 a.m. (i) on
the requested date of any Competitive Borrowing that is to consist of Absolute
Rate Loans or (ii) three Business Days prior to the requested date of any
Competitive Borrowing that is to consist of Eurodollar Margin Bid Loans, the
Administrative Agent shall notify the Borrower of the identity of each Revolving
Lender that has submitted a Competitive Bid that complies with Section 2.04(c)
and of the terms of the offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Competitive Borrowing that is to consist of Absolute Rate
Loans and (ii) three Business Days prior to the requested date of any
Competitive Borrowing that is to consist of Eurodollar Margin Bid Loans, the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the Competitive Bids notified to it pursuant to Section 2.03(d). The Borrower
shall be under no obligation to accept any Competitive Bid and may choose to
reject all Competitive Bids. In the case of acceptance, such notice shall
specify the aggregate principal amount of Competitive Bids for each Interest
Period that is accepted. The Borrower may accept any Competitive Bid in whole or
in part; provided that:

(i) the aggregate principal amount of each Competitive Borrowing may not exceed
the applicable amount set forth in the related Competitive Bid Request;

 

49



--------------------------------------------------------------------------------

(ii) the principal amount of each Competitive Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of Competitive Bids may be made only on the basis of
ascending Absolute Rates or Eurodollar Bid Margins within each Interest Period;
and

(iv) the Borrower may not accept any Competitive Bid that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Bids. If two or more Revolving Lenders have
submitted Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such Competitive Bids in whole (together with any other Competitive Bids
at lower Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Competitive Borrowing to exceed the amount specified
therefor in the related Competitive Bid Request, then, unless otherwise agreed
by the Borrower, the Administrative Agent and such Revolving Lenders, such
Competitive Bids shall be accepted as nearly as possible in proportion to the
amount offered by each such Revolving Lender in respect of such Interest Period,
with such accepted amounts being rounded to the nearest whole multiple of
$1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of Competitive Bids. The
Administrative Agent shall promptly notify each Revolving Lender having
submitted a Competitive Bid whether or not its Competitive Bid has been accepted
and, if its Competitive Bid has been accepted, of the amount of the Competitive
Loan or Competitive Loans to be made by it on the date of the applicable
Competitive Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in Section 2.03(e)
shall be deemed rejected.

(h) Notice of Eurodollar Rate. If any Competitive Borrowing is to consist of
Eurodollar Margin Bid Loans, the Administrative Agent shall determine the
Eurodollar Rate for the relevant Interest Period, and promptly after making such
determination, shall notify the Borrower and the Revolving Lenders that will be
participating in such Competitive Borrowing of such Eurodollar Rate.

(i) Funding of Competitive Loans. Each Revolving Lender that has received notice
pursuant to Section 2.03(g) that all or a portion of its Competitive Bid has
been accepted by the Borrower shall make the amount of its Competitive Loan(s)
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the date of the
requested Competitive Borrowing. Upon satisfaction of the applicable conditions
set forth in Section 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent.

 

50



--------------------------------------------------------------------------------

(j) Notice of Range of Competitive Bids. After each Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each
Revolving Lender that submitted a Competitive Bid in such auction of the ranges
of Competitive Bids submitted (without the bidder’s name) and accepted for each
Competitive Loan and the aggregate amount of each Competitive Borrowing.

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Competitive Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue, amend or renew any Letter of Credit if, subject
to Section 2.04(b)(iii), after giving effect thereto the expiry date of the
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension or renewal, unless the Administrative Agent and the
applicable L/C Issuer have approved such expiry date; provided that in no event
will any Letter of Credit have an expiry date that is later than the first
anniversary of the Revolving Maturity Date, subject to the requirements of
Section 2.04(b)(v).

 

51



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(F) after giving effect to any L/C Credit Extension with respect to such Letter
of Credit, the L/C Obligations with respect to all Letters of Credit issued by
such L/C Issuer would exceed one-third (33-1/3%) of the Letter of Credit
Sublimit; provided that, subject to the limitations set forth in the proviso to
the first sentence of Section 2.04(a)(i), any L/C Issuer in its sole discretion
may issue Letters of Credit in excess of one-third (33-1/3%) of the Letter of
Credit Sublimit.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

52



--------------------------------------------------------------------------------

(v) No L/C Issuer shall be under an obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuers with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may require. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.

 

53



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless an L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary thereof) or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by an L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the first anniversary of the Revolving Maturity Date, subject to the
requirements of Section 2.04(b)(v); provided, however, that no L/C Issuer shall
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.04(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

 

54



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) If the expiry date of any Letter of Credit would occur after the Revolving
Maturity Date, the Borrower hereby agrees that it will at least thirty (30) days
prior to the Revolving Maturity Date (or, in the case of a Letter of Credit
issued or extended on or after thirty (30) days prior to the Revolving Maturity
Date, on the date of such issuance or extension, as applicable) Cash
Collateralize such Letter of Credit in an amount not less than the Minimum
Collateral Amount.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof (such notification provided by
such L/C Issuer to the Borrower and the Administrative Agent being referred to
herein as an “L/C Draw Notice”). If an L/C Draw Notice with respect to a Letter
of Credit is received by the Borrower (x) on or prior to 10:00 a.m. on the date
of any payment by the applicable L/C Issuer under such Letter of Credit (each
such date a payment is made by an L/C Issuer under a Letter of Credit being
referred to herein as an “Honor Date”), then, not later than 12:00 p.m. on the
Honor Date, the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing or
(y) after 10:00 a.m. on the Honor Date, then, not later than 11:00 a.m. on the
first Business Day following the Honor Date, the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing (such date on which the Borrower, pursuant to clauses (x) and (y)
of this sentence, are required to reimburse an L/C Issuer for a drawing under a
Letter of Credit is referred to herein as the “L/C Reimbursement Date”);
provided, however, that if the L/C Reimbursement Date for a drawing under a
Letter of Credit is the Business Day following the Honor Date pursuant to clause
(y) of this sentence, the Unreimbursed Amount shall accrue interest from and
including the Honor Date until such time as the applicable L/C Issuer is
reimbursed in full therefor (whether through payment by the Borrower and/or
through a Revolving Credit Loan or L/C Borrowing made in accordance with
paragraph (ii) or (iii) of this Section 2.04(c)) at a rate equal to (A) for the
period from and including the Honor Date to but excluding the first Business Day
to occur thereafter, the rate of interest then applicable to a Base Rate
Revolving Loan and (B) thereafter, at the Default Rate applicable to a Base Rate
Revolving Loan. Interest accruing on the Unreimbursed Amount pursuant to the
proviso to the immediately preceding sentence shall be payable by the Borrower
upon demand to the Administrative Agent, solely for the account of the
applicable L/C Issuer. If the Borrower fails to reimburse the applicable L/C
Issuer for the full amount of the Unreimbursed Amount in accordance with the
preceding sentence on the applicable L/C Reimbursement Date, the Administrative
Agent shall promptly notify each Revolving Lender that a payment was made on the
Letter of Credit, the Honor Date, the L/C Reimbursement Date (if different from
the Honor Date), the amount of the Unreimbursed Amount and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the L/C Reimbursement Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum specified in Section 2.02 for
the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Facility and the conditions set forth
in Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

55



--------------------------------------------------------------------------------

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.04(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.04.

 

56



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Revolving Credit Loan
included in the relevant Revolving Credit Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the applicable
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

57



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the applicable L/C Issuer which does not in fact materially prejudice the
Borrower;

 

58



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.04(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against an L/C Issuer, and an L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
An L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

59



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and such L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.18, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate then applicable to Eurodollar
Rate Loans under the Revolving Credit Facility times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the expiry date for
such Letter of Credit and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

60



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate equal to the
greater of (i) 0.125% per annum and (ii) $1,500 per annum, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the expiry date for such Letter of Credit and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries of Borrower. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be jointly and severally obligated to reimburse the applicable
L/C Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of its Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

(l) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent with written reports from time to time, as follows:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, a written report that includes the date
of such issuance, amendment, renewal, increase or extension and the stated
amount of such Letter of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, a written report that includes the date and amount of such
payment;

(iii) on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, a written report that includes the date of such failure and the
amount of such payment;

 

61



--------------------------------------------------------------------------------

(iv) on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

(v) (A) on the last Business Day of each calendar month and (B) on each date
that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any Letter of
Credit issued by such L/C Issuer, a written report that includes the information
for every outstanding Letter of Credit issued by such L/C Issuer.

2.05 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
one-third (33-1/3%) of the amount of the Swing Line Sublimit and, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of such Revolving Lender acting as a Swing Line
Lender, may not exceed the amount of such Revolving Lender’s Revolving
Commitment; provided, however, that (1) after giving effect to any Swing Line
Loan, (A) the Outstanding Amount of all Swing Line Loans shall not exceed the
Swing Line Sublimit, (B) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments and (C) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Competitive Loans shall not exceed such Revolving
Lender’s Revolving Credit Commitment, (2) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (3) no Swing Line Lender shall be under any obligation to make any Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure (after giving effect to Section 2.18(a)(iv)). Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lenders a risk participation in such Swing Line
Loan in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

62



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to each of the Swing Line Lenders and the
Administrative Agent, which may be given by telephone or by a Swing Line Loan
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to each Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Notice must be received by each Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000 and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lenders of any Swing Line
Loan Notice, each Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, such Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless a Swing Line Lender has received notice (by telephone or in writing) from
the Administrative Agent (including at the request of any Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing such Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.05(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, each Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make one-third percent (33-1/3%) of the amount of such
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of such Swing Line Lender in immediately available
funds or, if requested in the Swing Line Notice delivered to the Swing Line
Lenders, by transfer of immediately available funds to a bank specified by the
Borrower for credit to an account at such bank specified by the Borrower in such
Swing Line Notice.

(c) Refinancing of Swing Line Loans.

(i) Any Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes each Swing Line
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Loan in an amount equal to such Revolving Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Revolving Credit Loans that are Base Rate Loans, but subject to the
unutilized portion of the Revolving Credit Facility then in effect and the
conditions set forth in Section 4.02. Such Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan for the account of any
Revolving Lender) for the account of the applicable Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable Swing Line Lender.

 

63



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Lender’s ratable portion of any Swing Line
Loan cannot be refinanced by a Revolving Credit Borrowing in accordance with
Section 2.05(c)(i), the request for a Base Rate Revolving Loan submitted by such
Swing Line Lender as set forth herein shall be deemed to be a request by such
Swing Line Lender that each of the Revolving Lenders fund its risk participation
in the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lenders pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), such Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of any Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by such Swing Line Lender.

 

64



--------------------------------------------------------------------------------

(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on such Swing Line Lender’s ratable portion of any Swing Line Loan made
by such Swing Line Lender is required to be returned by such Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such Swing Line Lender in its discretion), each
Revolving Lender shall pay to such Swing Line Lender its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of such Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lenders. Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans made
by such Swing Line Lender. Until each Revolving Lender funds its Base Rate Loan
or risk participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lenders.

(f) Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of each Swing Line Loan directly
to the relevant Swing Line Lender.

2.06 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans and Term Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be in a form reasonably acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Committed Loans and (B) on
the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Committed Loans shall be in a principal amount of $3,000,000; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify (x) the date and amount of such prepayment, (y) the
Type(s) of Loans to be prepaid and, (z) if Eurodollar Rate Committed Loans are
to be prepaid, the Interest Period(s) of such Eurodollar Rate Committed Loans.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Appropriate Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

 

65



--------------------------------------------------------------------------------

(b) No Competitive Loan may be prepaid voluntarily without the prior consent of
the applicable Competitive Loan Lender.

(c) The Borrower may, upon notice to the Swing Line Lenders (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(d) If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments, the Borrower shall immediately prepay Revolving
Credit Loans and/or Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess.

(e) Prepayments made pursuant to Section 2.06(d) first, shall be applied ratably
to the L/C Borrowings and the Swing Line Loans (without reduction of any of the
Revolving Credit Commitments), second, shall be applied ratably to the
outstanding Revolving Credit Loans (without reduction of any of the Revolving
Credit Commitments) and Competitive Loans and third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon a drawing under any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the Revolving Lenders or the
relevant L/C Issuers, as applicable.

2.07 Termination or Reduction of Revolving Credit Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

(b) Unless previously terminated, the Revolving Credit Facility shall be reduced
to zero automatically and permanently on the last day of the Availability
Period.

 

66



--------------------------------------------------------------------------------

(c) If after giving effect to any reduction or termination of the Revolving
Credit Facility pursuant to this Section 2.07, the Competitive Loan Sublimit,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the Revolving
Credit Facility at such time, the Competitive Loan Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(d) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Revolving Credit Facility pursuant to this Section 2.07.
Upon any reduction of the Revolving Credit Facility, the Revolving Credit
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

2.08 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Revolving Lenders on
the Revolving Maturity Date the aggregate principal amount of Revolving Credit
Loans outstanding on such date.

(b) Term Loans. The Borrower shall repay to the Term Lenders on the Term Loan
Maturity Date the aggregate principal amount of Term Loans outstanding on such
date.

(c) Competitive Loans. The Borrower shall repay each Competitive Loan on the
last day of the Interest Period in respect thereof.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five Business Days after such Swing Line Loan
is made and (ii) the Revolving Maturity Date.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each Competitive Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus (or minus) the
Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as the
case may be, and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate then applicable
to Revolving Credit Loans that are Base Rate Loans.

(b) While any Event of Default exists under Section 8.01(a)(i) or (f), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

67



--------------------------------------------------------------------------------

(c) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clause (b) above), the Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(e) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

(a) Revolving Credit Facility Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage, a facility fee (the “Facility Fee”) equal to the then Applicable
Rate set forth in the Pricing Grid with respect to the “Revolving Credit
Facility Fee Rate” times the actual daily amount of the Revolving Credit
Facility (or, if the Revolving Credit Facility has terminated, on the
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans, Competitive
Loans and L/C Obligations), regardless of usage. The Facility Fee shall accrue
at all times during the Availability Period (and thereafter so long as any
Revolving Credit Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, on the last day of the
Availability Period (and, if applicable, thereafter on demand). The Facility Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

68



--------------------------------------------------------------------------------

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Revolving Credit Loan for the day on which the Revolving Credit
Loan is made, and shall not accrue on a Revolving Credit Loan, or any portion
thereof, for the day on which the Revolving Credit Loan or such portion is paid,
provided that any Revolving Credit Loan that is repaid on the same day on which
it is made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent, or for any other reason, (i) the ratio of Total
Indebtedness to Total Asset Value as calculated by the Loan Parties as of any
applicable date was inaccurate and (ii) a proper calculation of Total
Indebtedness to Total Asset Value would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Parent or any other Loan Party under the Bankruptcy Code of the
United States, automatically and without further action by the Administrative
Agent, any Lender or any L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or any L/C Issuer,
as the case may be, under Section 2.04(c)(iii), 2.04(h), 2.09(b) or 2.09(c) or
under Article VIII. The Borrower’s obligations under this paragraph shall
survive the payment in full of the Obligations and the termination of this
Agreement.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) Notes that evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, Type (if applicable), amount and maturity of
its applicable Loans and payments with respect thereto.

 

69



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding of Loans by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or such L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Appropriate Lender or such
L/C Issuer, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans and Term Loans, to fund participations in Letters of
Credit and Swing Line Loans, and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Revolving
Credit Loan or Term Loan, to fund any such participation, to make any such
purchase or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Credit Loan or Term Loan, to purchase its
participation, or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

71



--------------------------------------------------------------------------------

2.14 Sharing of Payments by Lenders . If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Credit Loans or Term Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Revolving Credit Loans or Term Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Credit Loans and Term Loans, and
subparticipations in L/C Obligations and Swing Line Loans, of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Loans, Term Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower or any Guarantor rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
or such Guarantor in the amount of such participation.

2.15 Extension of Maturity Date in respect of Revolving Credit Facility.

(a) Notification of Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to (i) the Initial Revolving Maturity Date
elect that the Revolving Lenders extend the Revolving Maturity Date for an
additional six (6) months from the Initial Revolving Maturity Date (such new
Maturity Date, the “First Extended Revolving Maturity Date”) and (ii) the First
Extended Revolving Maturity Date elect that the Revolving Lenders extend the
Revolving Maturity Date for an additional six (6) months from the First Extended
Maturity Date to the Final Maturity Date. The Administrative Agent shall
distribute each Extension Notice promptly to the Lenders following its receipt
thereof.

 

72



--------------------------------------------------------------------------------

(b) Conditions Precedent to Effectiveness of an Extension of the Initial
Revolving Maturity Date. As conditions precedent to each extension of the
Revolving Maturity Date, the Borrower shall, on or prior to the then applicable
Revolving Maturity Date, satisfy each of the following requirements for such
extension to become effective:

(i) The Administrative Agent shall have received an Extension Notice within the
period required under clause (a) above;

(ii) On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Revolving Maturity
Date, no Default shall have occurred and be continuing;

(iii) The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Lenders based on their respective Applicable Percentages as of
such date, (A) in the case of an extension of the Initial Revolving Maturity
Date to the First Extended Maturity Date, an extension fee in an amount equal to
0.0625% of the Revolving Credit Facility as in effect on the date the proposed
extension is to become effective and (B) in the case of an extension of the
First Extended Revolving Maturity Date to the Final Maturity Date, an extension
fee in an amount equal to 0.075% of the Revolving Credit Facility as in effect
on the date the proposed extension is to become effective; it being agreed that
each such Extension Fee shall be fully earned when paid and shall not be
refundable for any reason;

(iv) The Administrative Agent shall have received a certificate of the Parent
dated as of the date the proposed extension is to become effective signed by a
Responsible Officer of the Parent (i) (x) certifying and attaching the
resolutions adopted by each Loan Party approving or consenting to such extension
or (y) certifying that, as of the date the proposed extension is to become
effective, the resolutions delivered to the Administrative Agent and the Lenders
on the Closing Date (if such resolutions included approval for an extension of
the Revolving Maturity Date for a period that is not less than an additional six
(6) months from the Initial Revolving Maturity Date and/or not less than an
additional six (6) months from the First Extended Revolving Maturity Date, as
applicable) are and remain in full force and effect and have not been modified,
rescinded or superseded since the date of adoption and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the date the proposed extension is
to become effective, except (x) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (y) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists; and

 

73



--------------------------------------------------------------------------------

(v) The Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of the Guaranty Agreement, executed by the Loan
Parties party thereto.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.16 Increase in Facilities.

(a) Request for Increase. Provided there exists no Default, upon written notice
to the Administrative Agent, the Borrower may, at any time and from time to
time, request to increase the aggregate amount of the Facilities to an amount
not exceeding $1,750,000,000 by requesting an increase in the Revolving Credit
Facility (each such increase, an “Incremental Revolving Increase”), requesting
an increase in the Term Facility (each such increase, an “Incremental Term
Increase”) or establishing a new (or increasing an existing) tranche of pari
passu term facility (each an “Incremental Term Loan Facility”; each Incremental
Term Loan Facility and each Incremental Revolving Increase, and Incremental Term
Increase are collectively referred to as “Incremental Facilities”); provided
that (i) the maturity date of any Incremental Revolving Increase shall be no
earlier than the Revolving Maturity Date in effect at such time, the maturity
date of any Incremental Term Increase and any Incremental Term Loan Facility
shall be no earlier than the Term Loan Maturity Date, as applicable, (ii) except
in the case of an Incremental Term Loan Facility, each such Incremental Facility
shall be on the same terms as the Facility being increased, (iii) the terms and
conditions of each Incremental Term Loan Facility will be determined by the
Borrower and the lenders under such Incremental Term Loan Facility and consented
to by the Administrative Agent, such consent, subject to clause (iii) of the
last proviso to Section 10.01, not to be unreasonably withheld, conditioned or
delayed, and (iv) the conditions to the making of a Credit Extension set forth
in Section 4.02 (other than Section 4.02(c) and (d)) shall be satisfied or
waived. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

Each notice from the Borrower pursuant to this Section 2.16(a) shall specify
(i) whether it proposes an Incremental Revolving Increase, an Incremental Term
Increase or an Incremental Term Loan Facility, (ii) if it proposes an
Incremental Term Loan Facility, the proposed terms thereof and (iii) the
identity of each Lender and each Eligible Assignee that it has approached or
proposes to approach to provide all or a portion of such Incremental Facility
(subject in each case to any requisite consents required under Section 10.06).
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender (if
any) identified in such notice is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
such Lender). Each Lender (if any) identified in such notice shall endeavor to
notify the Administrative Agent within the specified period for a response
whether or not it agrees to provide all or a portion of such increase and, if
so, the amount of such requested increase that it proposes to provide. Any
Lender approached to provide all or a portion of such increase may elect or
decline, in its sole discretion, to provide all or a portion of such increase in
the applicable facility offered to it. Any Lender not responding within such
time period shall be deemed to have declined to provide any portion of the
requested increase. Any Eligible Assignee providing any portion of the requested
increase that is not an existing Lender shall become a Lender pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (a “New Lender Joinder Agreement”). The
Administrative Agent shall promptly notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder.

 

74



--------------------------------------------------------------------------------

(b) Effective Date and Allocations. If pursuant to this Section the Facilities
are increased pursuant to an Incremental Facility, the Administrative Agent and
the Borrower shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such Incremental Facility.

(c) Conditions to Effectiveness of Incremental Facility. As conditions precedent
to each Incremental Facility, (i) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the applicable
Increase Effective Date signed by a Responsible Officer of such Loan Party
(x) (1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase or (2) certifying that, as of such
Increase Effective Date, the resolutions delivered to the Administrative Agent
on the Closing Date include approval to increase the maximum aggregate principal
amount of all commitments and outstanding loans under this Agreement to an
amount at least equal to $1,750,000,000, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (3) that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists, (ii) the Administrative Agent shall have received (x) a New
Lender Joinder Agreement for each Eligible Assignee (other than a Lender), if
any, participating in such increase, which New Lender Joinder Agreement shall be
duly executed by the Borrower and each such Eligible Assignee and acknowledged
and consented to in writing by the Administrative Agent, and in the case of an
Incremental Revolving Facility, the Swing Line Lenders and the L/C Issuers and
(y) written confirmation from each existing Lender, if any, participating in
such increase of the amount by which its Revolving Credit Commitment will be
increased, and/or the amount of term loans and/or term loan commitments to be
provided by it, and (iii) the Borrower shall have paid to the Arrangers the
fees, if any, required to be paid pursuant to the Fee Letters in connection
therewith.

 

75



--------------------------------------------------------------------------------

(d) Settlement Procedures. On each Increase Effective Date, promptly following
fulfillment of the conditions set forth in clause (c) of this Section 2.16, the
Administrative Agent shall notify the Lenders of the occurrence of the increase
effected on such Increase Effective Date, the amount of the increase, the nature
of the increase (i.e., an Incremental Revolving Increase, an Incremental Term
Increase or an Incremental Term Loan Facility) and, (x) in the case of an
Incremental Revolving Increase, the amount of the Revolving Credit Commitment
and Applicable Percentage of each Revolving Lender as a result thereof and
(y) in the case of an Incremental Term Increase or an Incremental Term Loan
Facility, the amount of the Term Commitment and Applicable Percentage of each
Term Lender as a result thereof. In the event that an increase in the Revolving
Credit Facility results in any change to the Applicable Percentage of any
Lender, then on the applicable Increase Effective Date (i) the participation
interests of the Revolving Lenders in any outstanding Letters of Credit and
Swing Line Loans shall be automatically reallocated among the Revolving Lenders
in accordance with their respective Applicable Percentages after giving effect
to such increase, (ii) any new Lender, and any existing Revolving Lender whose
Revolving Credit Commitment has increased, shall pay to the Administrative Agent
such amounts as are necessary to fund its new or increased Applicable Percentage
of all existing Revolving Credit Loans, (iii) the Administrative Agent will use
the proceeds thereof to pay to all existing Revolving Lenders whose Applicable
Percentage is decreasing such amounts as are necessary so that each Lender’s
participation in existing Revolving Credit Loans will be equal to its adjusted
Applicable Percentage and (iv) if the applicable Increase Effective Date occurs
on a date other than the last day of an Interest Period applicable to any
outstanding Revolving Credit Loan that is a Eurodollar Rate Loan, then the
Borrower shall pay any amounts required pursuant to Section 3.05 on account of
the payments made pursuant to clause (iii) of this sentence.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.17 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.18(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

76



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Revolving Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations or obligations to
fund participations in Swing Line Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released within
one Business Day following (i) the determination by the Administrative Agent and
the L/C Issuers and/or the Swing Line Lenders, as applicable, of the elimination
of the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuers and/or the Swing Line Lenders, as applicable, that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuers and/or the Swing Line Lenders, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, and
Section 10.01.

 

77



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or any Swing Line Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of the L/C Issuers and the
Swing Line Lenders with respect to such Defaulting Lender in accordance with
Section 2.17; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Credit Loan or Term
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations (if any) with respect
to Revolving Credit Loans under this Agreement and (y) Cash Collateralize the
future Fronting Exposure of the L/C Issuers and the Swing Line Lenders with
respect to such Defaulting Lender, in accordance with Section 2.17; sixth, to
the payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or any Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the
Appropriate Lenders pro rata in accordance with their respective Applicable
Percentages without giving effect to Section 2.18(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Revolving Lender that is a Defaulting Lender shall be entitled to receive
any portion of the Facility Fee payable under Section 2.10(a) for any period
during which that Revolving Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

78



--------------------------------------------------------------------------------

(B) Each Revolving Lender that is a Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Revolving Lender
is a Defaulting Lender only to the extent allocable to its Applicable Percentage
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.17.

(C) With respect to any portion of the Facility Fee payable under
Section 2.10(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C
Issuers and Swing Line Lenders, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Fronting Exposure of the L/C Issuers or Swing Line Lenders to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Lenders that are Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Credit Commitment) but only
to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. Subject to Section 10.24, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and, in
the case of a Defaulting Lender that is a Revolving Lender, each Swing Line
Lender and each L/C Issuer, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans, and funded and unfunded participations in Letters of Credit and Swing
Line Loans, to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages of each Class of Loans (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

79



--------------------------------------------------------------------------------

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
each L/C Issuer.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (f) below.

(ii) If any Withholding Agent shall be required by any applicable Laws to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the applicable Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (f) below, (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(c) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (b) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

80



--------------------------------------------------------------------------------

(d) Tax Indemnifications.

(i) The Borrower shall and does hereby indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or any L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(d)(ii) below. For the avoidance of doubt, (A) to the
extent the Administrative Agent indefeasibly receives payment in full from the
Borrower pursuant to the immediately preceding sentence for an amount that a
Lender or an L/C Issuer was required to indemnify the Administrative Agent for
pursuant to clause (y) or (z) of Section 3.01(d)(ii), and subsequent thereto the
Administrative Agent receives payment from such Lender or such L/C Issuer
(including by way of set off pursuant to the last sentence of
Section 3.01(d)(ii)) for that same indemnity that was previously paid in full by
the Borrower, the Administrative Agent will promptly turn over to the Borrower
the amount so received (including by way of set off pursuant to the last
sentence of Section 3.01(d)(ii)) from such Lender or such L/C Issuer (but in any
event not in excess of the amount previously paid by the Borrower to the
Administrative Agent in respect of such indemnity) and (B) to the extent the
Administrative Agent receives a payment from the Borrower pursuant to the
immediately preceding sentence for an amount that a Lender or an L/C Issuer was
required to indemnify the Administrative Agent for pursuant to clause (y) or (z)
of Section 3.01(d)(ii), such Lender or such L/C Issuer, as applicable, shall be
liable to the Borrower for reimbursement of such payment.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

 

81



--------------------------------------------------------------------------------

(e) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

82



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II) duly completed executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, duly completed
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

 

83



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such L/C Issuer, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

84



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

85



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Committed Loan or in connection with an existing or proposed Base Rate Loan
(in each case with respect to clause (a) above, “Impacted Loans”) or (b) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Committed Loans
shall be suspended, (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent determines, or the affected Lenders
notify the Administrative Agent and the Borrower, that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

 

86



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit issued by such
L/C Issuer or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or L/C Issuer, the Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or L/C Issuer, or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

87



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or L/C Issuer,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Revolving Credit Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Revolving Credit Loan, provided the Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

(f) Consistent Treatment. Each Lender agrees that amounts claimed under this
Section 3.04 shall be reasonably determined by such Lender (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender under
agreements having provisions similar to this Section 3.04 after consideration of
such factors as such Lender then reasonably determines to be relevant).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13; or

(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan;

 

88



--------------------------------------------------------------------------------

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such Loan
was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT

4.01 Conditions of Effectiveness. The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
original, or e-mail (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

89



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement and the Guaranty Agreement, in such
number as reasonably requested by Administrative Agent;

(ii) a Revolving Credit Note and/or Term Note, as applicable, executed by the
Borrower in favor of each Lender requesting such Note (which, to the extent
delivered via e-mail (in a .pdf format) or telecopies, shall be followed
promptly by originals);

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and each Loan Party is validly existing, in good standing and qualified to
engage in business in (A) its jurisdiction of organization and (B) each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

(v) a favorable opinion of Goodwin Procter LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, each Lender and each L/C Issuer, as to
such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(vi) a favorable opinion of Venable LLP, local counsel to the Loan Parties in
Maryland, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

(vii) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party, and
the validity against each Loan Party, of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
that (1) no action, suit, investigation or proceeding is pending or, to the
knowledge of any Loan Party, threatened in any court or before any arbitrator or
Governmental Authority that (A) challenges the validity or enforceability of
this Agreement, any other Loan Document or any of the transactions contemplated
hereby or thereby, or otherwise purports to restrict or prohibit the performance
of all or any portion of this Agreement, any other Loan Document or any of the
transactions contemplated hereby or thereby or (B) could reasonably be expected
to have a Material Adverse Effect and (2) since the date of the Audited
Financial Statements, there has not occurred any event or condition that has had
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

90



--------------------------------------------------------------------------------

(ix) a Solvency Certificate from the Parent certifying that, after giving effect
to the transactions to occur on the Closing Date (including, without limitation,
all Credit Extensions to occur on the Closing Date), the Parent and its
Subsidiaries on a consolidated basis are Solvent;

(x) the financial statements referenced in Sections 5.05(a) and (b);

(xi) all Indebtedness under or in connection with the term loan agreement dated
as of August 24, 2015 by and among Borrower, Wells Fargo Bank, as administrative
agent and certain other parties thereto (including without limitation all unpaid
principal, interest, fees, expenses and other amounts owing thereunder or in
connection therewith) shall have been repaid in full or otherwise disposed of in
a manner acceptable to the Administrative Agent, all commitments therefor shall
have been terminated and all Liens securing, or otherwise arising under or in
connection with, such term loan agreement shall have been released and
terminated;

(xii) the Administrative Agent shall have received payment of all interest and
fees that have accrued through and including the Closing Date with respect to
outstanding loans made, and letters of credit issued, pursuant to under the
Existing Credit Agreement; and

(xiii) a certificate, substantially in the form of Exhibit E or otherwise
satisfactory to the Administrative Agent, signed by a Responsible Officer of the
Parent and evidencing that, giving pro forma effect as of June 30, 2017 to the
transactions to occur on or about the Closing Date (including, all Credit
Extensions to occur on the Closing Date and the use of proceeds thereof), as of
the date of the Closing Date, the Loan Parties are in pro forma compliance with
the financial covenants contained in Section 7.11, setting forth a calculation
of the ratio of Total Indebtedness to Total Asset Value as of the last day of
the fiscal quarter ending June 30, 2017, and including a schedule of
Unencumbered Eligible Properties, all in form and detail reasonably satisfactory
to the Administrative Agent (such certificate, the “Pro Forma Restatement
Effective Date Compliance Certificate”).

(b) At least ten (10) Business Days prior to the Closing Date, the
Administrative Agent and each Lender shall have received all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

(c) All fees required hereunder or under the Fee Letters to be paid on or before
the Closing Date to the Administrative Agent, the Arrangers and the Lenders
shall have been paid.

 

91



--------------------------------------------------------------------------------

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
(which invoice may be in summary form) prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Revolving Credit Loans or Term Loans from one Type to the
other, or a continuation of Eurodollar Rate Committed Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of the
proposed Credit Extension, except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (ii) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01;

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) Any such proposed Credit Extension under the Revolving Credit Facility does
not exceed the unused portion of the Revolving Credit Facility at such time.

 

92



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Revolving Credit Loans or Term Loans from one Type to the
other, or a continuation of Eurodollar Rate Committed Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower and the Parent each represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated by the Loan Documents, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (solely with respect to any Person that is not a
Loan Party), clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except with respect to any breach or contravention or
payment referred to in clauses (b) and (c), to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.

 

93



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the consolidated financial
condition of the Parent and its Subsidiaries as of the date thereof and the
consolidated results of their operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated June 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the consolidated financial condition of the Parent
and its Subsidiaries as of the date thereof and the consolidated results of
their operations for the period covered thereby and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness; subject, in the case of clauses (i) and (ii)
above, to the absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet, statement of income and cash
flows of the Consolidated Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Parent’s best estimate of its future financial condition and performance;
provided, such forecasts are not to be viewed as facts and that actual results
during the period or periods covered by such forecasts may differ from such
forecasts and that the differences may be material.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower and the Parent, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property. Each Loan Party and each of its Subsidiaries has
good record and insurable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries are not aware of any
Environmental Liabilities or claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(b) No property currently or, to the knowledge of the Loan Parties, formerly
owned or operated by any Loan Party or any of its Subsidiaries, is listed or, to
the knowledge of the Loan Parties, formally proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the
knowledge of the Loan Parties, is adjacent to any such property except (i) with
respect to any Unencumbered Eligible Property, as disclosed in the Environmental
Reports or as could not result in a material Environmental Liability for any
Loan Party or any of its Subsidiaries, or (ii) with respect to any other
property, as could not reasonably be expected to have a Material Adverse Effect.

(c) Hazardous Materials have not been released, discharged or disposed of on,
at, under or from (i) any Unencumbered Eligible Property except as disclosed in
the Environmental Reports or in a manner, form or amount that could not
reasonably be expected to result in a material Environmental Liability for any
Loan Party or any Subsidiary, or (ii) any property (other than an Unencumbered
Eligible Property) currently or, to the knowledge of the Loan Parties, formerly
owned or operated by any Loan Party or any of its Subsidiaries, except as could
not reasonably be expected to have a Material Adverse Effect.

(d) Neither any Loan Party nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at, on, under, or from any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, that could result in a material
Environmental Liability for any Loan Party or any of its Subsidiaries,
(i) except, with respect to any Unencumbered Eligible Property, as disclosed in
the Environmental Reports or, with respect to any such investigation or
assessment or remedial or response action initiated after the Closing Date, as
disclosed to the Administrative Agent in writing, or (ii) except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, with respect to any other property (other than an Unencumbered
Eligible Property) either currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries or any other property to or at which any Loan
Party or any of its Subsidiaries has disposed of, transported or arranged for
the transportation or disposal of any Hazardous Materials.

 

95



--------------------------------------------------------------------------------

5.10 Insurance. The properties of each Loan Party and its Subsidiaries are
insured with one or more Third Party Insurance Companies and/or pursuant
Permitted Self Insurance, in compliance with the provisions of Section 6.07 and
otherwise in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.

5.11 Taxes. Each Loan Party and each of its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue for
more than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against any Loan Party or any Subsidiary thereof that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement; provided, that for the sake of clarity, no
Tax Protection Agreement (as in effect on the Closing Date or as modified
thereafter with the prior written consent of the Administrative Agent) shall be
treated as a tax sharing agreement.

5.12 ERISA Compliance.

(a) Except to the extent that, either individually or in the aggregate, any
failure to comply could not reasonably be expected to have a Material Adverse
Effect, (i) each Plan and, to the knowledge of the Borrower and the Parent, each
Multiemployer Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws, (ii) each Single
Employer Pension Plan and, to the knowledge of the Borrower and the Parent, each
Multiemployer Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service and (iii) to the best knowledge
of the Borrower and the Parent, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower and the
Parent, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

(c) (i) Except as disclosed in Schedule 5.12(c), no ERISA Event has occurred,
and neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Single Employer Pension Plan or Multiemployer
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Single Employer
Pension Plan and Multiemployer Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) the Borrower and each ERISA Affiliate has timely made all required
contributions and payments to each Multiemployer Plan; (iv) as of the most
recent valuation date for any Single Employer Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (v) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (vi) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vii) no Single
Employer Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Single Employer Pension Plan.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Single Employer Pension Plan or Multiemployer Plan other than
(A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Single Employer Pension Plans or Multiemployer Plans not
otherwise prohibited by this Agreement.

(e) The assets of the Borrower and each Guarantor are not “plan assets” within
the meaning of 29 C.F.R. 2510.3-101 as modified by section 3(42) or ERISA.

(f) As of the Closing Date each Loan Party and each Subsidiary thereof is not
and will not be (1) an employee benefit plan subject to Title I of ERISA, (2) a
plan or account subject to Section 4975 of the Code; (3) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (4) a “governmental plan” within the meaning of ERISA.

5.13 Subsidiaries; Tax Identification Numbers. Schedule 5.13 (a) is a complete
and accurate list of all Subsidiaries of the Parent as of the Closing Date,
showing (as to each such Person) the jurisdiction of its incorporation or
organization, the type of organization it is and its true and correct U.S.
taxpayer ID number and (b) sets forth the Parent’s true and correct U.S.
taxpayer ID number.

 

97



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of Regulation T, U or X of the FRB as in effect from time to time.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
any Loan Party only or of the Parent and its Subsidiaries on a consolidated
basis) will be margin stock.

(b) None of the Parent, any Person Controlling the Parent, or any Subsidiary of
the Parent is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. The Borrower and the Parent have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which they or any of their respective Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), at the time so furnished, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Parent represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Anti-Corruption Laws. The Parent, the Borrower and their respective
Subsidiaries have conducted their businesses in compliance in all material
respects with applicable Anti-Corruption Laws and have instituted and maintained
policies and procedures reasonably designed to promote and achieve compliance
with such laws.

5.18 Intellectual Property; Licenses, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, (a) the Parent and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, (b) no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Parent or any Subsidiary infringes upon any rights held by any
other Person and (c) no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened.

 

98



--------------------------------------------------------------------------------

5.19 OFAC; Designated Jurisdictions. None of the Loan Parties, any of their
respective Subsidiaries, or, to the knowledge of the Parent, the Borrower and
their respective Subsidiaries, any Related Party thereof, (i) is a Sanctioned
Person, (ii) is located, organized or resident in a Designated Jurisdiction or
(iii) is or has been engaged in any transaction with any Sanctioned Person or
any Person who is located, organized or resident in any Designated Jurisdiction
to the extent that such transactions would violate Sanctions. No Credit
Extension, nor the proceeds from any Credit Extension, has been used, directly
or indirectly, or has otherwise been made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business with
any Sanctioned Person, or in any other manner that will result in a violation by
any Loan Party or Subsidiary thereof, or any Lender, the Arrangers, the
Administrative Agent, any L/C Issuer or any Swing Line Lender, of Sanctions. No
Credit Extension, nor the proceeds from any Credit Extension will violate the
Act, the Trading with the Enemy Act, as amended, the International Emergency
Economic Powers Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or successor statute thereto. The Borrower and its Subsidiaries are in
compliance in all material respects with the Act.

5.20 Solvency. The Parent and its Subsidiaries on a consolidated basis are
Solvent.

5.21 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.22 Unencumbered Properties. Each Property included in any calculation of
Unencumbered Asset Value or Unencumbered NOI satisfied, at the time of such
calculation, all of the requirements contained in the definition of
“Unencumbered Property Criteria.”

5.23 Subsidiary Guarantors. Prior to the Investment Grade Release, each
Unencumbered Property Subsidiary is a Guarantor. Each Unencumbered Property
Subsidiary (if any) that is a borrower or guarantor of, or otherwise obligated
in respect of, any Recourse Indebtedness is a Guarantor.

5.24 EEA Financial Institution.

No Borrower or Guarantor is an EEA Financial Institution.

 

99



--------------------------------------------------------------------------------

ARTICLE VI. AFFIRMATIVE COVENANTS

At all times prior to the Facility Termination Date, the Parent and the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each of their respective Subsidiaries to:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent (commencing with the fiscal year ending December 31,
2017), a consolidated balance sheet of the Consolidated Group as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case, to the extent required to be included in the
Parent’s filings with the SEC, in comparative form the figures as of the end of
and for the previous fiscal year (which comparative shall in the form and to the
extent required to be included in the Parent’s filings with the SEC), all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; it being understood and agreed that the delivery by the Parent of
its Annual Report on Form 10-K with the SEC (satisfying the SEC’s requirements
for 10-K filings) within the time period described in this clause
(a) accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders satisfying the requirements of this clause (a) shall satisfy
the requirements of this clause (a); and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (commencing
with the fiscal quarter ended September 30, 2017), a consolidated balance sheet
of the Consolidated Group as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year
(which comparatives shall in the form and to the extent required to be included
in the Parent’s filings with the SEC), all in reasonable detail, certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; it being understood and agreed that the delivery by the Parent of its
Quarterly Report on Form 10-Q with the SEC (satisfying the SEC’s requirements
for 10-Q filings) within the time period described in this clause (b) shall
satisfy the requirements of this clause (b);

(c) as soon as available, but in any event at least 45 days after the end of
each fiscal year of the Parent, forecasts prepared by management of the Parent,
in form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Consolidated Group on a quarterly basis for such fiscal year (including the
fiscal year in which the Maturity Date occurs);

(d) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2017), a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case, to the extent required
to be included in the Borrower’s filings with the SEC, in comparative form the
figures as of the end of and for the previous fiscal year (which comparative
shall be in the form and to the extent required to be included in the Borrower’s
filings with the SEC), all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; it being understood
and agreed that the delivery by the Borrower of its Annual Report on Form 10-K
with the SEC (satisfying the SEC’s requirements for 10-K filings) within the
time period described in this clause (d) accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders satisfying the requirements of
this clause (d) shall satisfy the requirements of this clause (d); and

 

100



--------------------------------------------------------------------------------

(e) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2017), a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year (which comparatives shall be
in the form and to the extent required to be included in the Borrower’s filings
with the SEC), all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; it being understood and agreed that the delivery by the
Borrower of its Quarterly Report on Form 10-Q with the SEC (satisfying the SEC’s
requirements for 10-Q filings) within the time period described in this clause
(e) shall satisfy the requirements of this clause (e).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower and the Parent shall not be separately required to
furnish such information under subsection (a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Borrower and the Parent to
furnish the information and materials described in subsections (a) and (b) above
at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2017, a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, chief accounting officer, treasurer or controller of the Parent (which
delivery may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or e-mail and shall be deemed to be an
original authentic counterpart thereof for all purposes); each Compliance
Certificate shall be accompanied by (i) copies of the statements of Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Eligible
Property for such fiscal quarter or year, prepared on a basis consistent with
the Audited Financial Statements and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, together with a certification by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of the Parent that the information contained in such
statement fairly presents Net Operating Income and Unencumbered NOI attributable
to each Unencumbered Property for such periods and (ii) a calculation, in form
and substance satisfactory to the Administrative Agent, of the Unencumbered
Property Value of each Property and the Unencumbered Asset Value as of the last
day of the fiscal period covered by such Compliance Certificate;

 

101



--------------------------------------------------------------------------------

(b) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or similar governing body) (or the audit committee of the
board of directors or similar governing body) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, (x) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equity holders of the Parent, (y) copies of each annual
report, proxy, financial statement or other financial report sent to the limited
partners of the Borrower, and (z) copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary thereof files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding material issues concerning financial or
other operational results of any Loan Party or any Subsidiary thereof;

(f) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any written notice of noncompliance by any Loan Party
or any of its Subsidiaries with any Environmental Law or Environmental Permit
that could reasonably be expected to have a Material Adverse Effect; and

 

102



--------------------------------------------------------------------------------

(g) promptly, such additional material information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Parent shall notify the Administrative
Agent (by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request by a Lender for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Borrower and the Parent each hereby acknowledges that (a) the Administrative
Agent and/or the Arrangers may, but shall not be obligated to, make available to
the Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Parent or the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak, ClearPar or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Parent and the Borrower each hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be either (1) those Borrower Materials that are filed with the SEC or (2) those
that are not filed with the SEC but are clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (collectively, “Public Borrower
Materials”); (x) by filing Borrower Materials with SEC or marking Borrower
Materials that are not filed with the SEC “PUBLIC,” the Parent and the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
L/C Issuers and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Parent or the Borrower
or their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Public Borrower Materials are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not Public Borrower Materials as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

103



--------------------------------------------------------------------------------

6.03 Notices. Promptly notify the Administrative Agent for further distribution
to each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting Loan Party or any Subsidiary thereof, including pursuant to
any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent or the Borrower referred to in Section 2.11(b); and

(e) of any announcement by Moody’s, Fitch or S&P of any change or possible
change in a Debt Rating; provided, that the provisions of this clause (e) shall
not apply until such time, if any, as the Parent or the Borrower obtains an
Investment Grade Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Parent setting forth
details of the occurrence referred to therein and stating what action the Parent
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Parent, the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except in the case of the foregoing clauses (a) through (c)
as could not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 and except, solely in the case of a Subsidiary that is not a Loan
Party, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order; (b) make all necessary repairs thereto and renewals and
replacements thereof and (c) use the standard of care typical in the industry in
the operation and maintenance of its facilities, except in each case of the
foregoing clauses (a) through (c) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Parent (“Third Party
Insurance Companies”), insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons (which
insurance shall, in any event, include terrorism coverage to the extent
generally available at commercially reasonable rates); provided, that the Loan
Parties and their Subsidiaries may maintain such insurance under a plan by
self-insurance, or a large deductible program, or a captive insurance
arrangement (in excess of the amounts reinsured with Third Party Insurance
Companies) (collectively, “Self-Insurance”) instead of with one or more Third
Party Insurance Companies if (but only if) the Administrative Agent has
consented in writing to the amount, types and terms and conditions of all such
Self Insurance (such written consent not to be unreasonably withheld), it being
understood and agreed that all Self-Insurance existing on the Closing Date has
been consented to by the Administrative Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower; provided, however, that so long as no
Event of Default then exists, such visits shall be limited to once in any
calendar year.

 

105



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes of the Borrower and its Subsidiaries (including for working
capital, capital expenditures, and acquisitions, development and redevelopment
of real estate properties) not in contravention of any Law or of any Loan
Document.

6.12 Additional Unencumbered Properties; Additional Guarantors.

(a) If at any time the Borrower intends to include as an Unencumbered Eligible
Property any Proposed Real Estate, prior to any such inclusion the Borrower
shall notify the Administrative Agent in writing of its desire to include such
Proposed Real Estate as an Unencumbered Eligible Property.

(b) The notice referred to in clause (a) above shall include (i) if such
inclusion is to occur prior to the Investment Grade Release, a list of each
Subsidiary that is (or upon the acquisition or leasing thereof or upon the
acquisition of the owner or lessee thereof will be) the Direct Owner or an
Indirect Owner thereof and (ii) if such inclusion is to occur on or after the
Investment Grade Release, a list of each Subsidiary of the Borrower (if any)
that is (or upon the acquisition or leasing thereof or upon the acquisition of
the owner or lessee thereof will be) the Direct Owner or an Indirect Owner
thereof and will at the time such Proposed Real Estate is to be included as an
Unencumbered Eligible Property be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness (each such Subsidiary under
clause (i) or (ii) (including for the avoidance of doubt any Joint Venture
Partner) being referred to hereinafter as a “Proposed Unencumbered Property
Subsidiary”);

(c) With respect to each Proposed Unencumbered Property Subsidiary, at least 10
days (or such shorter period as the Administrative Agent may agree) prior to the
date the applicable Proposed Real Estate is to be included as an Unencumbered
Eligible Property, the Borrower shall

(i) provide the Administrative Agent with the U.S. taxpayer identification
number for such Proposed Unencumbered Property Subsidiary, and

(ii) provide the Administrative Agent, on behalf of the Lenders, with all
documentation and other information concerning each such Proposed Unencumbered
Property Subsidiary that the Administrative Agent or any Lender may reasonably
request in order to comply with their obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

(d) At or prior to the time that any Proposed Real Property that has as its
Direct Owner or Indirect Owner a Proposed Unencumbered Property Subsidiary is
included as an Unencumbered Eligible Property, the Borrower shall cause each
such Proposed Unencumbered Property Subsidiary to

(i) execute and deliver a joinder agreement to the Guaranty Agreement in form
and substance reasonably satisfactory to the Administrative Agent, and

(ii) deliver to the Administrative Agent the items referenced in Sections
4.01(a)(iii) and (iv) with respect to each such Proposed Unencumbered Property
Subsidiary, and solely to the extent requested by the Administrative Agent in
its reasonable discretion, deliver to the Administrative Agent a favorable
opinion of counsel (which counsel shall be reasonably acceptable to the
Administrative Agent), addressed to the Administrative Agent and each Lender, as
to such matters concerning each such Proposed Unencumbered Property Subsidiary
and the Guaranty Agreement as the Administrative Agent may reasonably request.

 

106



--------------------------------------------------------------------------------

(e) If at any time the Parent desires to become a Guarantor, it shall execute
and deliver to the Administrative Agent a joinder agreement to the Guaranty
Agreement in form and substance reasonably satisfactory to the Administrative
Agent; (b) deliver to the Administrative Agent the items referenced in Sections
4.01(a)(iii) and (iv) with respect to the Parent; and (c) solely to the extent
requested by the Administrative Agent in its reasonable discretion, deliver to
the Administrative Agent a favorable opinion of counsel (which counsel shall be
reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such matters concerning the Parent
and the Guaranty Agreement as the Administrative Agent may reasonably request.

(f) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent with respect to any Proposed Unencumbered
Property Subsidiary is not reasonably satisfactory to the Administrative Agent,
such Person shall not be permitted to become a Guarantor, and for the avoidance
of doubt no Property owned or ground leased by such Subsidiary shall be included
as an Unencumbered Eligible Property, as applicable, without the prior written
consent of the Administrative Agent.

6.13 Compliance with Environmental Laws. Except as would not reasonably be
expected to have a Material Adverse Effect, comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in compliance with applicable Environmental Laws; provided, however,
that neither the Parent nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.14 Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws. Conduct its
businesses (a) in compliance with applicable Anti-Corruption Laws and applicable
anti-money laundering laws and maintain policies and procedures reasonably
designed to promote and achieve compliance with all such laws and (b) in a
manner that will not result in a violation by the Borrower or its Subsidiaries,
or any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise, of
Sanctions.

 

107



--------------------------------------------------------------------------------

6.15 Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or manifest error that may be discovered in any
Loan Document and (b) do, execute and take any and all such further acts, deeds,
certificates and assurances and other instruments as the Administrative Agent
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

6.16 Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing. The
Parent will, at all times (i) continue to be organized and operated in a manner
that will allow it to qualify for taxation as a REIT and (ii) remain publicly
traded with securities listed on the New York Stock Exchange or the NASDAQ Stock
Market.

ARTICLE VII. NEGATIVE COVENANTS

At all times prior to the Facility Termination Date, the Parent and the Borrower
shall not, nor shall they permit any of their respective Subsidiaries to,
directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien on (i) any
Unencumbered Eligible Property other than Permitted Property Encumbrances,
(ii) any Equity Interest of (x) the Borrower owned by the Parent or (y) any
Unencumbered Property Subsidiary, in each case other than Permitted Equity
Encumbrances or (iii) any income from or proceeds of any of the foregoing; or
sign, file or authorize under the Uniform Commercial Code of any jurisdiction a
financing statement that includes in its collateral description any portion of
any Unencumbered Eligible Property (unless such description relates to Permitted
Property Encumbrance), any Equity Interest of the Borrower owned by the Parent
(unless such description relates to Permitted Equity Encumbrance), any Equity
Interest of any Unencumbered Property Subsidiary (unless such description
relates to Permitted Equity Encumbrance) or any income from or proceeds of any
of the foregoing.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Parent and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) equity Investments owned as of the Closing Date in Subsidiaries;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; and

(d) other Investments, so long as (i) no Event of Default has occurred and is
continuing immediately before and after the making of such Investment and
(b) immediately after giving effect to the making of such Investment, the Parent
and its Subsidiaries shall be in compliance, on a pro forma basis, with the
provisions of Section 7.11.

Notwithstanding anything to the contrary contained herein, the Parent shall not
be permitted to make any Investment at any time that it is not a Guarantor,
except as permitted under Section 7.14.

 

108



--------------------------------------------------------------------------------

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(other than Indebtedness exclusively among members of the Consolidated Group)
unless (a) no Event of Default has occurred and is continuing immediately before
and after the incurrence of such Indebtedness and (b) immediately after giving
effect to the incurrence of such Indebtedness, the Parent and its Subsidiaries
shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11;

provided, that notwithstanding the foregoing, in no event shall the Parent or
any Unencumbered Property Subsidiary be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness unless it is a Guarantor.

7.04 Minimum Property Condition. Suffer or permit a failure to comply with the
Minimum Property Condition at all times.

7.05 Fundamental Changes; Dispositions. Merge, dissolve, liquidate, consolidate
with or into another Person, make any Disposition or, in the case of any
Subsidiary of the Parent, issue, sell or otherwise Dispose of any of such
Subsidiary’s Equity Interests to any Person, except:

(a) any Subsidiary of the Borrower may merge or consolidate with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving Person
and or (ii) any one or more other Subsidiaries of the Borrower, provided that if
any Subsidiary Guarantor is merging with another Subsidiary of the Borrower that
is not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing
or surviving Person (unless such Subsidiary Guarantor ceases to be a Subsidiary
Guarantor as the result of such merger or consolidation);

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or another
Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Subsidiary Guarantor that will remain a Subsidiary Guarantor
after giving effect to such Disposition, then the transferee must be the
Borrower or a Subsidiary Guarantor;

(c) Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(d) Dispositions of property by any Subsidiary of the Borrower to the Borrower
or another Subsidiary of the Borrower; provided that if the transferor is a
Subsidiary Guarantor, then the transferee must be the Borrower or a Subsidiary
Guarantor;

(e) Investments permitted by Section 7.02; and

(f) mergers, dissolutions, liquidations, consolidations or Dispositions not
otherwise permitted above; provided that:

(i) no Event of Default has occurred and is continuing immediately before and
after such transaction;

 

109



--------------------------------------------------------------------------------

(ii) immediately upon giving effect thereto, the Parent and its Subsidiaries
shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11; and

(iii) in the event of any Disposition of an Unencumbered Eligible Property for
which a Direct Owner or an Indirect Owner is a Guarantor or a Disposition of any
such Direct Owner or Indirect Owner: (A) the representations and warranties
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date thereof and
immediately after giving effect thereto, except (1) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (2) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (1)) after giving effect to such
qualification and (3) for purposes of this Section 7.05, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 and (B) the provisions of Section 10.19(b) or
(c), as applicable, shall be satisfied.

Notwithstanding anything to the contrary contained herein, in no event shall the
Parent or the Borrower be permitted to (i) merge, dissolve or liquidate or
consolidate with or into any other Person unless after giving effect thereto the
Parent or the Borrower, as applicable, is the sole surviving Person of such
transaction and no Change of Control results therefrom or (ii) engage in any
transaction pursuant to which it is reorganized or reincorporated in any
jurisdiction other than a State of the United States of America or the District
of Columbia.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

(a) each Subsidiary of the Borrower may make Restricted Payments pro rata to the
holders of its Equity Interests;

(b) each Consolidated Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person or another Consolidated Party;

(c) the Borrower shall be permitted to declare and make other Restricted
Payments on or in respect of its Equity Interests; provided, however, (1) if an
Event of Default under Section 8.01(a) shall have occurred and be continuing or
would result therefrom, the Borrower shall only be permitted to declare and pay
pro rata cash dividends on its Equity Interests or make pro rata cash
distributions with respect thereto in an amount that will result in the Parent
receiving the minimum amount of funds required to be distributed to its equity
holders in order for the Parent to maintain its status as a REIT for federal and
state income tax purposes and (2) no Restricted Payments shall be permitted
under this clause (c) following the acceleration of the Obligations pursuant to
Section 8.02 or following the occurrence of any Event of Default under
Section 8.01(f) or (g); and

 

110



--------------------------------------------------------------------------------

(d) the Parent shall be permitted to make Restricted Payments with any amounts
received by it from the Borrower pursuant to Section 7.06(c).

For the avoidance of doubt, Section 7.06 shall not prohibit payments required to
be made pursuant to the Tax Protection Agreement (as in effect on the Closing
Date or as modified thereafter with the prior written consent of the
Administrative Agent).

7.07 Change in Nature of Business. Engage in any material line of business other
than acquiring and developing income producing real properties and investments
related thereto (including the operation of the Empire State Observatory or
other observatory properties) or any business reasonably related or ancillary
thereto or representing a reasonable extension thereof.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the Parent
or a Subsidiary thereof as would be obtainable by the Parent or such Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to
(i) transactions between or among the Borrower and its Subsidiaries at any time
that the Parent is not a Guarantor, and transactions between or among the Parent
and its Subsidiaries at any time that the Parent is a Guarantor, (ii) fees and
compensation (whether in the form of cash, equity or otherwise) paid or provided
to, and any indemnity provided on behalf of, officers, directors or employees of
the Parent or any Subsidiary thereof as determined in good faith by the board of
directors of the Parent and in the ordinary course of business, (iii) payments
contemplated by the Tax Protection Agreement, (iv) Restricted Payments not
prohibited hereunder and (v) transactions and arrangements existing on the
Closing Date and disclosed in the reports filed by the Parent with the SEC under
the Securities Act or the Securities Exchange Act prior to the Closing Date.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of (i) any Subsidiary to make Restricted Payments to the Parent, the
Borrower or any Guarantor (or, following the Investment Grade Release, any
Wholly Owned Subsidiary of the Borrower that is a Direct Owner or Indirect Owner
of an Unencumbered Eligible Property) or to otherwise transfer any Unencumbered
Eligible Property, or any income therefrom or proceeds thereof, to the Parent,
the Borrower or any Subsidiary, (ii) the Parent or any Subsidiary of the
Borrower that is an Unencumbered Property Subsidiary to Guarantee any
Obligations or (iii) the Parent, any Subsidiary of the Borrower that is an
Unencumbered Property Subsidiary, any Controlled Joint Venture or any Controlled
Venture Subsidiary to create, incur, assume or suffer to exist Liens on any
Unencumbered Eligible Property, any Equity Interest of the Borrower owned by the
Parent, any Equity Interest of any Unencumbered Property Subsidiary, any Equity
Interest of any Controlled Joint Venture owned by a Joint Venture Partner, any
Equity Interest of any Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property, or any income from or proceeds of any of the
foregoing; provided, however, that clause (i) above shall not prohibit customary
limitations on Restricted Payments or Negative Pledges (A) provided in favor of
any holder of Secured Indebtedness of a Subsidiary so long as (1) such
Subsidiary is not an Unencumbered Property Subsidiary, a Controlled Joint
Venture Subsidiary that owns an Unencumbered Eligible Property or a Controlled
Joint Venture that owns a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property and (2) such Secured Indebtedness is permitted
under Sections 7.03 and 7.11, (B) contained in (1) any agreement in connection
with a Disposition permitted by Section 7.05 (provided that such limitation
shall only be effective against the assets or property that are the subject of
such Disposition) or (2) the constituent documents of, or joint venture
agreements or other similar agreements entered into in the ordinary course of
business that are applicable solely to, a non-Wholly Owned Subsidiary that is
not a Controlled Joint Venture Subsidiary that owns an Unencumbered Eligible
Property or a Controlled Joint Venture that owns a Controlled Joint Venture
Subsidiary that owns an Unencumbered Eligible Property, (C) arising by virtue of
restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business so
long as such restrictions do not apply to any Subsidiary that is an Unencumbered
Property Subsidiary, a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property or a Controlled Joint Venture that owns a
Controlled Joint Venture Subsidiary that owns an Unencumbered Eligible Property
and (D) that constitute Permitted Pari Passu Encumbrances.

 

111



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or (b) for
any purpose that would breach any applicable anti-money laundering law or
Anti-Corruption Law.

7.11 Financial Covenants.

(a) Maximum Leverage Ratio. Permit Total Indebtedness as of the last day of each
fiscal quarter of the Parent to exceed 60% of the Total Asset Value on such day;
provided, that on two occasions prior to the Facility Termination Date the
Borrower may elect that such ratio be permitted to exceed 60% for up to two
(2) consecutive full fiscal quarters immediately following a Significant
Acquisition, but in no event shall the Total Indebtedness exceed 65% of Total
Asset Value as of the last day of any fiscal quarter.

(b) Maximum Secured Leverage Ratio. Permit Total Secured Indebtedness as of the
last day of each fiscal quarter of the Parent to exceed 40% of the Total Asset
Value on such day.

(c) Minimum Tangible Net Worth. Permit Tangible Net Worth at any time to be less
than the sum of (i) $1,249,392,000 and (ii) 75% of the Net Cash Proceeds
received by the Parent after the end of the fiscal quarter most recently ended
prior to the Closing Date from issuances and sales of Equity Interests of the
Parent (other than Net Cash Proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or Equity Interests in the
Parent up to the amount paid by the Parent in connection with such redemption,
retirement or repurchase, where, for the avoidance of doubt, the net effect is
that the Parent shall not have increased its net worth as a result of any such
proceeds).

 

112



--------------------------------------------------------------------------------

(d) Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any fiscal quarter of the Parent to be less than 1.50 to
1.00.

(e) Minimum Unencumbered Interest Coverage Ratio. Permit the Unencumbered
Interest Coverage Ratio as of the last day of any fiscal quarter of the Parent
to be less than 1.75 to 1.00.

(f) Maximum Unsecured Leverage Ratio. Permit Total Unsecured Indebtedness as of
the last day of each fiscal quarter of the Parent to exceed 60% of the
Unencumbered Asset Value on such day; provided, that on two occasions prior to
the Facility Termination Date the Borrower may elect that such ratio be
permitted to exceed 60% for up to two (2) consecutive full fiscal quarters
immediately following a Significant Acquisition, but in no event shall the Total
Unsecured Indebtedness exceed 65% of Unencumbered Asset Value as of the last day
of any fiscal quarter.

7.12 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year.

7.13 Amendment, Waivers and Terminations of Organization Documents. Directly or
indirectly, consent to, approve, authorize or otherwise suffer or permit any
amendment, change, cancellation, termination or waiver in any respect of the
terms of any Organization Document of any Loan Party or any Subsidiary thereof,
other than amendments, changes and modifications that are not adverse in any
material respect to the Parent, any of the other Loan Parties, any Subsidiary
thereof, the Administrative Agent or the Lenders.

7.14 Parent Covenants. Notwithstanding anything to the contrary contained in any
Loan Document, at any time that the Parent is not a Guarantor the Parent shall
not directly or indirectly enter into or conduct any business other than in
connection with the ownership, acquisition and disposition of interests in the
Borrower and, if applicable, direct interests in the Borrower, and the
management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower. The Parent shall not own any assets other than (i) interests,
rights, options, warrants or convertible or exchangeable securities of the
Borrower, (ii) assets that have been distributed to the Parent by its
Subsidiaries in accordance with Section 7.06 that are held for ten (10) Business
Days or less pending further distribution to equity holders of the Parent,
(iii) assets received by the Parent from third parties (including the Net Cash
Proceeds from any issuance and sale by the Parent of any its Equity Interests),
that are held for ten (10) Business Days or less pending contribution of same to
the Borrower, (iv) such bank accounts or similar instruments as it deems
necessary to carry out its responsibilities under the Organization Documents of
the Borrower and (v) other tangible and intangible assets that, taken as a
whole, are de minimis in relation to the net assets of the Borrower and its
Subsidiaries, but which shall in no event include any Equity Interests other
than those permitted in clauses (i) and (iii) of this sentence. Nothing in this
Section 7.14 shall prevent the Parent from (i) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (ii) the performance of its obligations with respect to the
Loan Documents, (iii) any public offering of its common stock or any other
issuance or sale of its Equity Interests, (iv) the payment of dividends,
(v) making contributions to the capital of the Borrower, (vi) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of the Parent and the Borrower, (vii) providing indemnification to
officers, managers and directors, (viii) any activities incidental to compliance
with the provisions of the Securities Act of 1933, as amended, the Exchange Act
of 1934, as amended, any rules and regulations promulgated thereunder, and the
rules of national securities exchanges, in each case, as applicable to companies
with listed equity or debt securities, as well as activities incidental to
investor relations, shareholder meetings and reports to shareholders or debt
holders and (ix) any activities incidental to the foregoing.

 

113



--------------------------------------------------------------------------------

7.15 Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws.

(a) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would violate any Anti-Corruption Laws.

(b) Directly or indirectly use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any Sanctioned Person or in any Designated Jurisdiction, or in any
other manner that will result in a violation by the Borrower or its
Subsidiaries, or any other Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise, of Sanctions.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three (3) Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower or the Parent fails to perform or observe
any term, covenant or agreement contained in any of Section 2.04(b)(v), 6.02(e),
6.03 (other than 6.03(d) and (e)), 6.05 (with respect to the Parent, the
Borrower and each Unencumbered Eligible Subsidiary), 6.07, or Article VII, or
any Guarantor fails to perform or observe any term, covenant or agreement
contained in the Guaranty Agreement; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or the Parent obtains knowledge of such failure or
(y) the date upon which the Borrower or the Parent has received written notice
of such failure from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

114



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Recourse Indebtedness or
Guarantee of Recourse Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee, or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii) any
Loan Party or any Subsidiary thereof fails to observe or perform any agreement
or condition relating to any Nonrecourse Indebtedness or Guarantee of
Nonrecourse Indebtedness having an aggregate principal amount of more than the
Threshold Amount, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Parent, the Borrower or any Significant
Subsidiary of the Parent institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

115



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Parent, the Borrower or any
Significant Subsidiary of the Parent becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against the Parent, the Borrower or any
Significant Subsidiary of the Parent (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding $50,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the
$50,000,000, (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the $50,000,000, or
(iii) the assets of a Loan Party are deemed to be plan assets within the meaning
of 29 C.F.R. as modified in operation by section 3(42) of ERISA; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) REIT Status. The Parent shall, for any reason, fail to maintain its status
as a REIT, after taking into account any cure provisions set forth in the Code
that are complied with by the Parent.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Credit Extensions and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

116



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Parent, the Borrower or any Unencumbered
Eligible Subsidiary under the Bankruptcy Code of the United States, the
obligation of each Lender to make Credit Extensions and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Revolving Credit Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Obligations then due hereunder, any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.17 and 2.18, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

117



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

118



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed to have knowledge of any Default (other than a Default
resulting from the failure to make any payment of or interest on any Loan or any
L/C Obligation), unless and until notice describing such Default is given in
writing to the Administrative Agent by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Credit Extension, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Credit Extension or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

119



--------------------------------------------------------------------------------

9.05 Delegation of Duties . The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ notice to the Lenders, the L/C Issuers and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed and shall be deemed given if the Borrower fails to respond
within ten (10) Business Days). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 45 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders and
the Borrower) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed and
shall be deemed given if the Borrower fails to respond within ten (10) Business
Days), appoint a successor. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

120



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(h) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and a Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c). If Bank of America resigns as
a Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder to
replace Bank of America in such capacity or capacities, as the case may be,
which successor shall in all cases be a Lender other than a Defaulting Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer or Swing Line Lender, as applicable,
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

121



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Bookrunners, Syndication Agents, Documentation Agents or
Senior Managing Agents listed on the cover page hereof, in each case in their
capacities as such, shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(h) and (i), 2.09, 2.11(b) and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

122



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.11(b) and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Guaranty Matters. Without limiting the provisions of Section 9.09, each
Lender and each L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion to release any Guarantor from its obligations
under the Guaranty Agreement if required or permitted pursuant to the terms
hereof. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.10.

9.11 ERISA.

Each Lender that is a Lender on the Closing Date represents and warrants to the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt,
for the benefit of the Borrower or any other Credit Party, that as of the
Closing Date such Lender is not and will not be (1) an employee benefit plan
subject to Title I of ERISA, (2) a plan or account subject to Section 4975 of
the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders, the Borrower and any applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that notwithstanding the foregoing
provisions of this Section 10.01), no such amendment, waiver or consent shall:

(a) in the case of Credit Extensions to be made on the Closing Date, waive any
condition set forth in Section 4.01, without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

 

123



--------------------------------------------------------------------------------

(c) extend (except as provided in Section 2.15) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under such other Loan Document without the written consent
of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of (i) the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder and (ii) the Required
Revolving Lenders shall be necessary to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate;

(f) change (i) any provision of Section 2.14, Section 8.03 or any of the other
terms or provisions in any Loan Document requiring pro rata payments,
distributions, commitment reductions or sharing of payments without the consent
of each Lender directly and adversely affected thereby in each case without the
consent of each Lender directly and adversely affected thereby or (ii) the order
of application of any reduction in Revolving Credit Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Sections 2.06 or 2.07 in any manner that materially and adversely
affects the Lenders without the written consent of each Lender;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender directly and
adversely affected thereby, (ii) the definition of “Required Revolving Lenders,”
“Required Term Lenders” or “Appropriate Lenders” without the written consent of
each Lender under the applicable Facility or (iii) any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly and
adversely affected thereby; or

(h) release the Parent or the Borrower from their respective obligations under
this Agreement or any other Loan Document, or release all or substantially all
of the value of the Guaranty Agreement, in each case without the written consent
of each Lender, except as expressly provided in the Loan Documents;

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, each Term Lender and (ii) if such
Facility is the Revolving Credit Facility, each Revolving Lender;

 

124



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lenders under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

Notwithstanding any provision herein to the contrary,

(i) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender and (z) the outstanding principal balance of any Loan held by
any Defaulting Lender may not be reduced without the consent of such Lender; and

(ii) the Administrative Agent and the Borrower may, with the consent of the
other (but without the consent of any Lender or other Loan Party), amend, modify
or supplement this Agreement and any other Loan Document:

(A) to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender;

(B) to add a “Guarantor” pursuant to in accordance with the applicable
provisions of this Agreement and the other Loan Documents; or

(C) (i) to add one or more additional revolving credit or term loan facilities
to this Agreement, in each case as contemplated by, and subject to the
limitations, of Section 2.16, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, (ii) to permit the Lenders
providing such additional facilities to participate in any required vote or
action required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder, and (iii) if an additional facility
shall take the form of a term loan facility or a revolving credit facility on
terms that are not identical to the terms of the then existing facilities
hereunder, to include such terms as are then customary for the type of facility
being added.

 

125



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, any
L/C Issuer or any Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, each Swing Line
Lender, each L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

126



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice, e-mail or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Parent, the Borrower, the Administrative
Agent, each L/C Issuer and each Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

127



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Letter of
Credit Applications, Competitive Bid Requests and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or Swing Line Lender from exercising the rights and remedies that inure
to its benefit (solely in its capacity as an L/C Issuer or a Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

128



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Syndication Agent, any
Arranger and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, the Syndication Agent
and the Arrangers, which shall be limited to one special counsel to all such
parties and, where appropriate, one local counsel in each applicable
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer, which shall
be limited to one special counsel to all such parties and, where appropriate,
one local counsel in each applicable jurisdiction and one additional counsel for
each party for whom such joint representation results in a conflict of interest,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Without limiting the provisions of Section 3.01(c) and (d), this
Section 10.04(a) shall not apply with respect to Taxes (including Taxes covered
by Section 3.01) other than in respect of a non-Tax claim.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, the Arrangers and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee, which shall be limited to one special counsel to all such
parties, where appropriate, one local counsel in each applicable jurisdiction
and one additional counsel for each Indemnitee for whom such joint
representation results in the conflict of interest), and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including any of same asserted
by the Borrower or any other Loan Party, but excluding any of same asserted by
Related Parties of such Indemnitee) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Parent or any of its Subsidiaries, or any
Environmental Liability related in any way to the Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or its Affiliates, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee or its Affiliate for
breach in bad faith of such Indemnitee’s or its Affiliates obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) resulting from any
dispute solely among Indemnitees other than (1) any claims against the
Administrative Agent (and any sub-agent thereof) or any Arranger in their
respective capacities, as or in fulfilling their respective roles, as an
administrative agent or arranger in respect of this Agreement and the
transactions contemplated hereby and (2) any claims arising out of any act or
omission on the part of any of the Borrower or its Affiliates. Without limiting
the provisions of Section 3.01(d), this Section 10.4(b) shall not apply with
respect to Taxes (including, without limitation, Taxes covered by Section 3.01)
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

 

129



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Syndication Agent, any L/C Issuer, any Swing Line Lender, any
Arranger or any Related Party of any of the foregoing (and without limiting the
obligation of the Borrower to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Syndication Agent, any L/C
Issuer, any Swing Line Lender, such Arranger or such Related Party, as the case
may be, such Lender’s Applicable Percentage of such unpaid amount (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Syndication Agent, any L/C Issuer, any Swing Line Lender or any Arranger in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Syndication Agent, any
L/C Issuer, any Swing Line Lender or any Arranger in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee or any Loan Party or any of its Affiliates, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided, that
nothing herein shall limit the Borrower’s obligations under Sections 10.04(a)
and (b). No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

130



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer or any Swing Line Lender, the
replacement of any Lender, the termination of the Loan Documents and the
Facilities and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

131



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of (1) an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it (in each
case with respect to any Facility), (2) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or (3) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of any Facility unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) rights in respect
of Competitive Loans or any Swing Line Lender’s rights and obligations in
respect of Swing Line Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

 

132



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or (except in the case of an assignment of all or any
portion of any Lender’s Revolving Credit Commitment) an Approved Fund; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer and each Swing Line Lender shall be required
for any assignment of Revolving Credit Loans or Revolving Credit Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any Affiliate or Subsidiary of the Borrower, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C Issuer
and each Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

133



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Borrower or any Affiliates or Subsidiaries of the
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

134



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(f) shall
be delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

135



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer or and/or a Swing Line Lender assigns all of its
Revolving Credit Commitments and Revolving Credit Loans pursuant to subsection
(b) above, such Lender may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as a Swing Line Lender. In the event of any such resignation as
an L/C Issuer or a Swing Line Lender, the Borrower shall be entitled to appoint
from among the Revolving Lenders (with the Administrative Agent’s consent and
the applicable Revolving Lender’s consent) a successor L/C Issuer and/or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as an L/C
Issuer or a Swing Line Lender, as the case may be. If any Lender resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)). If any Lender resigns as a
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the resigning L/C
Issuer and outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, each Lender and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16 or Section 10.01 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Loan Party
and its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Parent or any of
its Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

136



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary thereof relating to the Parent or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary
thereof, provided that, in the case of information received from the Parent or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, each Lender and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

137



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Without limitation of Section 10.21, this
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or any L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Facility Termination Date.

 

138



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter or the Borrower (or in the reasonable, good faith opinion of the
Borrower will in the future result in a reduction in compensation or payments
that they are required to pay pursuant to Section 3.01);

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

139



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW
YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

140



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Parent and the Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
and the extensions of credit made by the Lenders, the L/C Issuers and the Swing
Line Lenders pursuant to this Agreement, are arm’s-length commercial
transactions between the Parent and its Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (B) each of the
Parent and the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Parent
and the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers, the
Lenders, the L/C Issuers and the Swing Line Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Parent or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arrangers, the Lenders, the L/C
Issuers or the Swing Line Lenders has any obligation to the Parent or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders, the L/C Issuers and
the Swing Line Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Parent and its Affiliates, and neither the Administrative Agent, the Arrangers,
the Lenders, the L/C Issuers, the Swing Line Lenders nor their respective
Affiliates have any obligation to disclose any of such interests to the Parent
or any of its Affiliates. To the fullest extent permitted by law, each of the
Parent and the Borrower hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers, the Lenders, the L/C Issuers,
the Swing Line Lenders and their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

141



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

10.19 Release of Guarantors.

(a) Investment Grade Release. If at any time the Borrower or the Parent obtains
an Investment Grade Rating, the Administrative Agent shall (at the sole cost of
the Borrower and pursuant to documentation reasonably satisfactory to the
Administrative Agent) promptly release all of the Unencumbered Property
Subsidiaries (other than any Unencumbered Property Subsidiary that is (i) a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness) from their obligations under the Guaranty Agreement (the
“Investment Grade Release”), subject to satisfaction of the following
conditions:

(i) The Borrower shall have delivered to the Administrative Agent, on or prior
to the date that is ten (10) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Investment
Grade Release is to be effected, a certificate executed by a Responsible Officer
of the Parent,

 

142



--------------------------------------------------------------------------------

(A) certifying that the Parent or the Borrower has obtained an Investment Grade
Rating, and

(B) notifying the Administrative Agent and the Lenders that it is requesting the
Investment Grade Release; and

(C) certifying that no Subsidiary Guarantor to be released is a borrower or
guarantor of, or otherwise obligated in respect of, any Recourse Indebtedness;
and

(ii) The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which the Investment
Grade Release is to be effected, a certificate executed by a Responsible Officer
of the Parent certifying to the Administrative Agent and the Lenders that,
immediately before and immediately after giving effect to the Investment Grade
Release,

(A) no Default has occurred and is continuing or would result therefrom
(including as a result of the failure to satisfy the Minimum Property
Condition), and

(B) the representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date of such release and immediately after giving
effect to such release, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (1)) after giving effect to such qualification
and (3) for purposes of this Section 10.19(a), the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

(b) Release upon Disposition of Equity Interests. In the event that all of the
capital stock or other Equity Interests of any Subsidiary Guarantor is sold or
otherwise disposed of in a transaction permitted by Section 7.05 or if a
Subsidiary Guarantor ceases to be an Unencumbered Property Subsidiary, then, at
the request of the Borrower, such Subsidiary Guarantor shall be released from
its obligations under the Guaranty Agreement, subject to satisfaction of the
following conditions:

(i) the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release (or such shorter
period of time as agreed to by the Administrative Agent in writing), a written
request for such release (a “Guarantor Release Notice”) which shall identify the
Subsidiary Guarantor to which it applies and the proposed date of the release,

 

143



--------------------------------------------------------------------------------

(ii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
effective date of such release and, both before and after giving effect to such
release, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (B) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such applicable date (including such earlier date set forth in the foregoing
clause (A)) after giving effect to such qualification and (C) for purposes of
this Section 10.19(b), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01,

(iii) immediately after giving effect to such release the Parent and its
Subsidiaries shall be in compliance, on a pro forma basis, with the provisions
of Section 7.11,

(iv) no Default shall have occurred and be continuing or would result under any
other provision of this Agreement after giving effect to such release (including
as a result of the failure to satisfy the Minimum Property Condition), and

(v) the Borrower shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer of the Parent certifying that the conditions
in clauses (ii) through (iv) above have been satisfied.

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and certificate, and each of the
Lenders and L/C Issuers irrevocably authorizes the Administrative Agent to,
execute and deliver such documents as the Borrower or such Subsidiary Guarantor
may reasonably request to evidence the release of such Subsidiary Guarantor from
its obligations under the Guaranty Agreement, which documents shall be
reasonably satisfactory to the Administrative Agent.

(c) Release following the Investment Grade Release. At any time following the
Investment Grade Release, at the request of the Borrower the Administrative
Agent may release a Subsidiary Guarantor from its obligations under the Guaranty
Agreement, subject to satisfaction of the following conditions:

(i) the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release (or such shorter
period of time as agreed to by the Administrative Agent in writing), a Guarantor
Release Notice (which notice shall specify, inter alia, that upon such release
the Subsidiary Guarantor to which such notice relates either (A) will not be the
Direct Owner or an Indirect Owner of any Unencumbered Eligible Property or
(B) will not be will not be a borrower or guarantor of, or otherwise obligated
in respect of, any Recourse Indebtedness),

 

144



--------------------------------------------------------------------------------

(ii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
effective date of such release and, both before and after giving effect to such
release, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (B) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such applicable date (including such earlier date set forth in the foregoing
clause (A)) after giving effect to such qualification and (C) for purposes of
this Section 10.19(c), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01,

(iii) immediately after giving effect to such release, the Parent and its
Subsidiaries shall be in compliance, on a pro forma basis, with the provisions
of Section 7.11,

(iv) no Default shall have occurred and be continuing (unless such Default
relates solely to an Unencumbered Eligible Property of which such Subsidiary
Guarantor is the Direct Owner or an Indirect Owner and such Unencumbered
Eligible Property will not be included for purposes of determining Unencumbered
Asset Value after giving effect to such release) or would result under any other
provision of this Agreement after giving effect to such release (including as a
result of the failure to satisfy the Minimum Property Condition), and

(v) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and Officer’s Certificate, and each of
the Lenders and L/C Issuers irrevocably authorizes the Administrative Agent to,
execute and deliver such documents as the Borrower or such Subsidiary Guarantor
may reasonably request to evidence the release of such Subsidiary Guarantor from
its obligations under the Guaranty Agreement, which documents shall be
reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Subsidiary Guarantor released pursuant
to this Section 10.19.

10.20 Recourse to Loan Parties. Neither the Parent (whether in its capacity as a
general partner of the Borrower or otherwise), so long as the Parent is not a
Guarantor, nor any of its Affiliates or its Affiliates’ past, present or future
shareholders, partners, members, officers, employees, servants, executives,
directors, agents or representatives, in each case other than the Borrower and
Guarantors (each such Person that is not the Borrower or a Guarantor, an
“Exculpated Party”) shall be liable for payment of any Obligations due hereunder
or under any other Loan Document. The sole recourse of the Lenders and the
Administrative Agent for satisfaction of the Obligations due hereunder or under
any other Loan Document shall be against the Borrower, the Guarantors and their
respective assets and not against any assets or property of any Exculpated
Party. In the event that an Event of Default occurs, no action shall be brought
against any Exculpated Party by virtue of its direct or indirect ownership
interest in the Borrower, the Guarantors or their respective assets.

 

145



--------------------------------------------------------------------------------

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22 No Novation.

(a) This Agreement amends, restates and supersedes the Existing Credit Agreement
in its entirety and is not intended to be or operate as a novation or an accord
and satisfaction of the Existing Credit Agreement or the obligations evidenced
thereby or provided for thereunder. Without limiting the generality of the
foregoing (i) all “Loans” under (and as defined in) the Existing Credit
Agreement shall on the Closing Date become Loans hereunder and (ii) all other
Obligations outstanding under the Existing Credit Agreement shall on the Closing
Date be Obligations under this Agreement. To the extent the Existing Credit
Agreement provides that certain terms survive the termination of the Existing
Credit Agreement or survive the payment in full of principal, interest and all
other amounts payable thereunder, then such terms shall survive the amendment
and restatement of the Existing Credit Agreement.

(b) On the Closing Date, the Original Revolving Note, if any, held by each
Revolving Lender shall be deemed to be cancelled and, if such Revolving Lender
has requested a Revolving Note hereunder, amended and restated by the Revolving
Note delivered hereunder on or about the Closing Date (regardless of whether any
Revolving Lender shall have delivered to the Borrower for cancellation the
Original Revolving Note held by it). Each Revolving Lender, whether or not
requesting a Revolving Note hereunder, shall use its commercially reasonable
efforts to deliver the Original Revolving Note held by it to the Borrower for
cancellation and/or amendment and restatement. All amounts owing under, and
evidenced by, the Original Revolving Notes held by a Revolving Lender as of the
Closing Date shall continue to be outstanding hereunder, and shall from and
after the Closing Date, if requested by the Revolving Lender holding such
Original Revolving Note, be evidenced by the Revolving Notes, and shall in any
event be evidenced by, and governed by the terms of, this Agreement. Each
Revolving Lender hereby agrees to indemnify and hold harmless the Borrower from
and against any and all liabilities, losses, damages, actions or claims that may
be imposed on, incurred by or asserted against the Borrower arising out of such
Revolving Lender’s failure to deliver the Original Revolving Note held by it to
the Borrower for cancellation, subject to the condition that no Borrower shall
make any payment to any Person claiming to be the holder of such Original
Revolving Note unless such Revolving Lender is first notified of such claim and
is given the opportunity, at such Revolving Lender’s sole cost and expense, to
assert any defenses to such payment.

 

146



--------------------------------------------------------------------------------

10.23 Exiting Lenders.

On the Closing Date, the commitment of each lender that is a party to the
Existing Credit Agreement but is not a party to this Agreement (an “Exiting
Lender”) will be terminated, all outstanding obligations owing to the Exiting
Lenders will be repaid in full, the Original Revolving Note, if any, held by
each Exiting Lender shall be deemed to be cancelled (regardless of whether any
Exiting Lender shall have delivered to the Borrower for cancellation the
Original Revolving Note held by it) and each Exiting Lender will cease to be a
Lender under the Existing Credit Agreement and will not be a Lender under this
Agreement.

10.24 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership By:
Empire State Realty Trust, Inc., a Maryland corporation, its general partner By:
 

/s/ David A. Karp

Name:   David A. Karp Title:  

Executive Vice President and

Chief Financial Officer

LOAN PARTY: EMPIRE STATE REALTY TRUST, INC., a Maryland corporation By:  

/s/ David A. Karp

Name:   David A. Karp Title:  

Executive Vice President and

Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Patrick Devitt

Name:   Patrick Devitt Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Tom W. Nowak

Name:   Tom W. Nowak Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, L/C Issuer and Swing Line
Lender

By:  

/s/ Winta Lau

Name:   Winta Lau Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Frederick H. Denecke

Name:   Frederick H. Denecke Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender

By:  

/s/ Michael Kauffman

Name:   Michael Kauffman Title:   Managing Director

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Kerri Colwell

Name:   Kerri Colwell Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ David W. Heller

Name:   David W. Heller Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:  

/s/ Chris Walton

Name:   Chris Walton Title:   Director

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Christian Lunt

Name:   Christian Lunt Title:   Executive Director

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender

By:  

/s/ Angela Kara

Name:   Angela Kara Title:   Assistant Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Mark Edwards

Name:   Mark Edwards Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE 1

Initial Unencumbered Properties

Office Properties

 

  1. Empire State Building, 350 Fifth Avenue, New York, NY 10118

 

  2. Observatory at the Empire State Building, 350 Fifth Avenue, New York, NY
10118

 

  3. 501 Seventh Avenue, New York, NY 10018

 

  4. 250 West 57th Street, New York, NY 10019

 

  5. 500 Mamaroneck Avenue, Harrison, NY 10528

 

  6. 1359 Broadway, New York, New York 10018

 

  7. One Grand Central Place, 60 East 42nd Street, New York, NY 10165

Retail Properties

 

  1. 69-97 Main Street, Westport, CT 06880

 

  2. 103-107 Main Street, Westport, CT 06880



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   Revolving Credit Facility     Term Facility      Revolving Credit
Commitment      Applicable
Percentage     Term
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 150,000,000.00        13.636363636 %    $ 40,000,000.00        15.094339623
% 

Wells Fargo Bank, N.A.

   $ 150,000,000.00        13.636363636 %    $ 40,000,000.00        15.094339623
% 

Capital One, N.A.

   $ 150,000,000.00        13.636363636 %    $ 40,000,000.00        15.094339623
% 

BMO Harris Bank, N.A.

   $ 115,000,000.00        10.454545455 %    $ 30,000,000.00        11.320754717
% 

Citizens Bank, National Association

   $ 115,000,000.00        10.454545455 %    $ 30,000,000.00        11.320754717
% 

U.S. Bank National Association

   $ 115,000,000.00        10.454545455 %    $ 30,000,000.00        11.320754717
% 

Barclays Bank PLC

   $ 90,000,000.00        8.181818182 %    $ 0.00        0.000000000 % 

Goldman Sachs Bank USA

   $ 72,000,000.00        6.545454545 %    $ 18,000,000.00        6.792452830 % 

JPMorgan Chase Bank, N.A.

   $ 72,000,000.00        6.545454545 %    $ 18,000,000.00        6.792452830 % 

KeyBank National Association

   $ 35,500,000.00        3.227272727 %    $ 9,500,000.00        3.584905660 % 

Branch Banking & Trust Company

   $ 35,500,000.00        3.227272727 %    $ 9,500,000.00        3.584905660 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 1,100,000,000.00        100.000000000 %    $ 265,000,000.00       
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.12(c)

Pension Plans

 

  1. The Building Service 32BJ Pension Fund was in critical status under the
Pension Protection Act of 2006 for the plan years beginning July 1, 2014, 2015
and 2016, respectively.

 

  2. The International Painters & Allied Trades Industry Pension Plan was in the
category of “seriously endangered status” for the plan year beginning January 1,
2017.



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

Multiemployer Plans

 

  1. The Annuity/HRA Plan of the Electrical Industry

 

  2. The Building Service 32BJ Health Fund

 

  3. The Building Service 32BJ Pension Fund

 

  4. The Building Service 32BJ Supplemental Retirement and Savings Fund

 

  5. The Central Pension Fund of the International Union of Operating Engineers
and Participating Employers

 

  6. The Engineers Union Local 30 Trust Fund

 

  7. The International Painters and Allied Trades Industry Pension Fund

 

  8. The Joint Industry Board Dental Benefit Plan

 

  9. The Joint Industry Engineers Union Local 30 Pension Trust Plan

 

  10. The Local 94-94A-94B Annuity Fund

 

  11. The Local 94-94A-94B Health and Benefit Fund

 

  12. The New York District Council of Carpenters Annuity Fund

 

  13. The New York District Council of Carpenters Pension Fund

 

  14. The New York District Council of Carpenters Welfare Fund

 

  15. The Operating Engineers Local 30 Annuity Fund

 

  16. The Painting Industry Insurance Fund

 

  17. The Pension, Hospitalization and Benefit Plan of the Electrical Industry



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries; Tax Identification Numbers

 

Subsidiary

  

Jurisdiction

  

Type

  

Tax ID

Empire State Realty Trust, Inc.    Maryland    Corporation    37-1645259 Empire
State Realty OP, L.P.    Delaware    Limited Partnership    45-4685158 ESRT
Empire State Building G-Parent, L.L.C.    Delaware    Limited Liability Company
   37-1768929 ESRT Empire State Building Parent, L.L.C.    Delaware    Limited
Liability Company    30-0848533 ESRT Empire State Building, L.L.C.    Delaware
   Limited Liability Company    32-0418836 ESRT One Grand Central Place
G-Parent, L.L.C.    Delaware    Limited Liability Company    37-1767617 ESRT One
Grand Central Place Parent, L.L.C.    Delaware    Limited Liability Company   
37-1768930 ESRT One Grand Central Place, L.L.C.    Delaware    Limited Liability
Company    35-2485762 ESRT Springing Member One, L.L.C.    Delaware    Limited
Liability Company    36-4796129 ESRT Springing Member Two, L.L.C.    Delaware   
Limited Liability Company    36-4797433 ESRT 501 Seventh Avenue, L.L.C.   
Delaware    Limited Liability Company    38-3915219 ESRT 250 West 57th St.,
L.L.C.    Delaware    Limited Liability Company    37-1741648 ESRT 1333
Broadway, L.L.C.    Delaware    Limited Liability Company    32-0419454 ESRT
1350 Broadway, L.L.C.    Delaware    Limited Liability Company    37-1741500
ESRT 1359 Broadway, L.L.C.    Delaware    Limited Liability Company   
35-2488051 ESRT 10 Union Square, L.L.C.    Delaware    Limited Liability Company
   61-1721536 ESRT 1542 Third Avenue, L.L.C.    Delaware    Limited Liability
Company    61-1721524



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

  

Type

  

Tax ID

ESRT East West Manhattan Retail, L.L.C.    Delaware    Limited Liability Company
   36-4770324 ESRT 10 BK St., L.L.C.    Delaware    Limited Liability Company   
36-4770445 ESRT
500 Mamaroneck Avenue, L.L.C.    Delaware    Limited Liability Company   
38-3915808 ESRT Metro Center, L.L.C.    Delaware    Limited Liability Company   
35-2485362 ESRT Metro Tower, L.L.C.    Delaware    Limited Liability Company   
38-3918233 ESRT 69-97 Main St., L.L.C.    Delaware    Limited Liability Company
   35-2485724 ESRT 103-107 Main St., L.L.C.    Delaware    Limited Liability
Company    32-0419191 ESRT MerrittView, L.L.C.    Delaware    Limited Liability
Company    37-1741316 ESRT First Stamford Place Investor, L.L.C.    Delaware   
Limited Liability Company    32-0419415 ESRT First Stamford Place SPE, L.L.C.   
Delaware    Limited Liability Company    30-0797136 ESRT 1400 Broadway GP,
L.L.C.    Delaware    Limited Liability Company    61-1740098 ESRT 1400
Broadway, L.P.    Delaware    Limited Partnership    47-1214568 ESRT 112 West
34th Street G.P., L.L.C.    Delaware    Limited Liability Company    61-1739983
ESRT 112 West 34th Street, L.P.    Delaware    Limited Partnership    47-1204785
ESRT Management, L.L.C.    Delaware    Limited Liability Company    46-4343484
ESRT MH Holdings, L.L.C.    New York    Limited Liability Company    13-1804821
ESRT Construction, L.L.C.    Delaware    Limited Liability Company    36-4779067
ESRT Captive Insurance Company, L.L.C.    Vermont    Limited Liability Company
   27-0617230 ESRT Observatory TRS, L.L.C.    New York    Limited Liability
Company    27-4317468 ESRT Holdings TRS, L.L.C.    Delaware    Limited Liability
Company    32-0418838



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

  

Type

  

Tax ID

ESRT Management TRS, L.L.C.    Delaware    Limited Liability Company   
46-3972103 ESRT Construction TRS, L.L.C.    Delaware    Limited Liability
Company    46-3749956 ESRT Cleaning TRS, L.L.C.    Delaware    Limited Liability
Company    46-3798427 ESRT Dining and Fitness TRS, L.L.C.    Delaware    Limited
Liability Company    61-1750838 ESRT Restaurant TRS, L.L.C.    Delaware   
Limited Liability Company    46-5069427 ESRT Fitness TRS, L.L.C.    Delaware   
Limited Liability Company    47-1066929



--------------------------------------------------------------------------------

SCHEDULE 10.02

Administrative Agent’s Office; Certain Addresses for Notices

Administrative Agent:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center

101 N. Tryon Street, Fifth Floor

Charlotte, NC 28255

Attention: Kanong Lo

Telephone: (980) 387-4578

Fax: (704) 208-3109

Email: kanong.lo@baml.com

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

222 Broadway

Mail Code: NY3-222-14-03

New York, NY 10038

Attention: Steven Gazzillo

Telephone: (646) 556-0328

Fax: (212) 901-7842

Email: steven.gazzillo@baml.com



--------------------------------------------------------------------------------

L/C Issuers:

Bank of America, N.A.

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Tel.: (800) 370-7519

Fax: (570) 330-4186

Email: scranton_standby_lc@bankofamerica.com

Wells Fargo Bank, NA

10 South Wacker Drive, Suite 3200

Chicago, IL 60606

Attention: Karen T. Skutt – Vice President

Telephone: (312) 269-4809

Fax: (312) 782-0969

Email: karen.t.skutt@wellsfargo.com

Capital One, National Association

6200 Chevy Chase Drive

Laurel, Maryland 20707

Attention: David Mziray

Principal Operations Coordinator

Telephone: (301) 939-5910

Fax: (469) 522-3588

Email: 4695223588@lds.tlsprod.com



--------------------------------------------------------------------------------

Swing Line Lenders:

Bank of America, N.A.

One Independence Center

101 N. Tryon Street, Fifth Floor

Charlotte, NC 28255

Attention: Kanong Lo

Telephone: (980) 387-4578

Fax: (704) 208-3109

Email: kanong.lo@baml.com

Wells Fargo Bank, NA

100 North Main Street

10th Floor

Winston Salem, NC 27101

Attention: Tangula H. Graham

Telephone: (336) 842-7426

Fax: (866) 588-0565

Email: Tangula.H.Graham@wellsfargo.com

Capital One, National Association

6200 Chevy Chase Drive

Laurel, Maryland 20707

Attention: David Mziray

Principal Operations Coordinator

Telephone: (301) 939-5910

Fax: (469) 522-3588

Email: 4695223588@lds.tlsprod.com



--------------------------------------------------------------------------------

Borrowers and Loan Parties:

Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: David A. Karp, Executive Vice President and Chief Financial Officer

Telephone: (212) 850-2777

Fax: (212) 983-1385

Email: dkarp@empirestaterealtytrust.com

with a copy to:

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel and
Secretary

Telephone: (212) 850-2680

Fax: (212) 986-8795

Email: tkeltner@empirestaterealtytrust.com

Parent Website Address: https://www.empirestaterealtytrust.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (“the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

The undersigned, on behalf of the Borrower, hereby requests (select one):

 

  ☐ A Borrowing of Revolving Credit Loans

 

  ☐ A Borrowing of Term Loans

 

  ☐ A conversion or continuation of Revolving Credit Loans

 

  ☐ A conversion or continuation of Term Loans

 

1.

   On                                     
                                         (a Business Day).

2.    

   In the amount of $                     .

3.

   Comprised of                                                              .  
                                   [Type of Loan requested]

4.

   For Eurodollar Rate Committed Loans: with an Interest Period of _____
months/one week.

5.

   The Loans, if any, borrowed hereunder shall be disbursed to the following
bank for credit by that bank to the following deposit account:   
                                                                               
                                    

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01[(a)/(b)] of the Agreement.

 

 

A-1-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
proposed Credit Extension.]1

 

EMPIRE STATE REALTY OP, L.P. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

 

1  Only applicable to a Borrowing

 

A-1-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF COMPETITIVE BID REQUEST

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (“the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

The Revolving Lenders are invited to make Competitive Loans:

1.    On                                          
                                                     (a Business Day).

2.    In an aggregate amount not exceeding $                                    
(with any sublimits set forth below)1.

3.    Comprised of (select one):2

 

☐ Competitive Loans based on an Absolute Rate

   ☐ Competitive Loans based on Eurodollar Rate

Competitive

Loan No.

  

Interest Period

requested

  

Maximum principal

amount requested

        1    _______days/mos    $                                 
                                            2    _______days/mos   
$                                                                              3
   _______days/mos    $                                 
                                   

4.    The Competitive Borrowing requested herein complies with the requirements
of the proviso to the first sentence of Section 2.03(a) of the Agreement.

 

1  Shall not be less than $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

2  Shall not be a request for more than three (3) different Interest Periods,
shall be subject to the definition of “Interest Period” and shall not end later
than the Maturity Date.

 

Exhibit B-1-1

Form of Competitive Bid Request



--------------------------------------------------------------------------------

The Borrower hereby authorizes the Administrative Agent to deliver this
Competitive Bid Request to the Revolving Lenders. Responses by the Revolving
Lenders must be in substantially the form of Exhibit B-2 to the Agreement and
must be received by the Administrative Agent by the time specified in
Section 2.03 of the Agreement for submitting Competitive Bids.

 

EMPIRE STATE REALTY OP, L.P. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

 

Exhibit B-1-2

Form of Competitive Bid Request



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID

                    ,             

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (“the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

In response to the Competitive Bid Request dated                         , ____,
the undersigned offers to make the following Competitive Loan(s):

 

  1. Borrowing date:                                        
                                 (a Business Day).

 

  2. In an aggregate amount not exceeding $             (with any sublimits set
forth below).

 

  3. Comprised of:

 

Competitive

Loan No.

  

Interest Period

offered

  

Bid Maximum

  

Absolute Rate

Bid or Eurodollar

Margin Bid*

1

   _______days/mos    $                                    (- +) _______%

2

   _______days/mos    $                                    (- +) _______%

3

   _______days/mos    $                                    (- +) _______%

 

*  Expressed in multiples of 1/100th of a basis point.

 

B-2-1

Form of Competitive Bid



--------------------------------------------------------------------------------

Contact Person:                                                         
                                           

   Telephone:                             

 

[REVOLVING LENDER]

By:                                                            
                                     

Name:                                                            
                               

Title:                                                            
                                 

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

C Loan No.    Principal Amount Accepted       $       $       $

 

EMPIRE STATE REALTY OP, L.P. By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   
Date:                                     
                                                   

 

 

B-2-2

Form of Competitive Bid



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., Wells Fargo Bank, N.A. and Capital One, National
Association, as Swing Line Lenders

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (“the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

The undersigned hereby requests a Swing Line Loan:

 

1.

   On                                          
                                                           (a Business Day).

2.

  

In the amount of $                                                      
                   .1

[The Swing Line Loan borrowed hereunder shall be disbursed to the following bank
for credit by that bank to the following deposit account:     
                                                  
                                                   ____________________]2    

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.05(a) of the Agreement.

 

1  Shall not be less than $100,000

2  Include if proceeds of the requested Swing Line Loan are to be disbursed
other than by being credited to the account of the Borrower maintained at the
Swing Line Lender.

 

C-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.

 

EMPIRE STATE REALTY OP, L.P. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

C-2

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF REVOLVING CREDIT NOTE

 

                                             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan [and Swing Line Loan] from time to time made by
the Lender to the Borrower under that certain Amended and Restated Credit
Agreement, dated as of August 29, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Empire State Realty Trust, Inc., a Maryland corporation, Empire State
Realty OP, L.P., a Delaware limited partnership, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, and the L/C
Issuers and Swing Line Lenders from time to time party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan [and Swing Line Loan] from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. [Except as otherwise provided in Section 2.05(f)
of the Agreement with respect to Swing Line Loans, a][A]ll payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty Agreement. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans [and Swing Line Loans] made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Credit Note and endorse thereon the date, amount and
maturity of its Revolving Credit Loans [and Swing Line Loan] and payments with
respect thereto.

To the extent any provision of this Revolving Credit Note conflicts with or is
inconsistent with the Agreement, the Agreement shall control.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

D-1-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND
THE LENDER HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION.

 

EMPIRE STATE REALTY OP, L.P. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

D-1-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Revolving

Credit Loan

Made

 

Amount of
Revolving

Credit Loan

Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest Paid
This Date

  

Outstanding
Principal
Balance This
Date

  

Notation

Made By

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

 

D-1-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF TERM NOTE

 

                                     

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Lender to the Borrower under
that certain Amended and Restated Credit Agreement, dated as of August 29, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Empire State Realty Trust, Inc., a Maryland
corporation, Empire State Realty OP, L.P., a Delaware limited partnership, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and the L/C Issuers and Swing Line Lenders from time to
time party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty Agreement. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Term Loans and payments with respect thereto.

To the extent any provision of this Term Note conflicts with or is inconsistent
with the Agreement, the Agreement shall control.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

D-2-1

Form of Term Note



--------------------------------------------------------------------------------

THIS TERM NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION.

 

EMPIRE STATE REALTY OP, L.P. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

D-2-2

Form of Term Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Term Loan

Made

 

Amount of

Term Loan

Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal
Balance

This Date

  

Notation

Made By

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

                     

 

                     

 

                     

  

                     

  

                     

  

                     

  

                     

 

D-2-3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT E    

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (“the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that he/she is the                      of the Parent, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Parent, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent and the Borrower have delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement (or the Parent’s Annual
Report on Form 10-K (satisfying the SEC’s requirements for 10-K filings) in lieu
thereof as permitted under Section 6.01(a) of the Agreement) for the fiscal year
of the Parent ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent and the Borrower have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement (or the Parent’s Quarterly Report
on Form 10-Q (satisfying the SEC’s requirements for 10-Q filings) in lieu
thereof as permitted under Section 6.01(b) of the Agreement) for the fiscal
quarter of the Parent ended as of the above date. Such financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by such financial statements.

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
their Obligations under the Loan Documents, and

 

E-1-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

5. Attached hereto as Schedule 2 is a true and accurate calculation of the Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Eligible
Property as of the Financial Statement Date.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                      .

 

EMPIRE STATE REALTY TRUST, INC. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

E-1-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                              (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Maximum Leverage Ratio      A.   Total Indebtedness at
Statement Date:        1.    The aggregate amount of all Indebtedness of the
Consolidated Group determined on a consolidated basis on Statement Date:   
$                         2.    The Consolidated Group Pro Rata Share of
Indebtedness of Unconsolidated Affiliates on Statement Date:   
$                         3.    Total Indebtedness on Statement Date (Line
I.A.1. + Line I.A.2.):    $                       B.   Total Asset Value at
Statement Date:1      1.   An amount equal to (a) Net Operating Income derived
from each Property that is an office property located in the New York City
central business district (other than the Empire State Observatory, each
Disposed Property, each Newly-Acquired Property, each unimproved land holding
and each Property under development (i.e., construction-in-progress)) owned by a
Consolidated Party for the fiscal quarter ending on Statement Date (“Subject
Period”), multiplied by four, divided by (b) six percent (6.00%):   
$                       2.   An amount equal to (a) Net Operating Income derived
from each Property that is an office property (other than a New York City
central business district office property and other than the Empire State
Observatory, each Disposed Property, each Newly-Acquired Property, each
unimproved land holding and each Property under development (i.e.,
construction-in-progress)) owned by a Consolidated Party for Subject Period,
multiplied by four, divided by (b) seven percent (7.00%):   
$                    

 

1 

This calculation excludes Properties disposed of during the fiscal quarter ended
on or prior to the Statement Date

 

E-1-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

    3.    An amount equal to (a) Net Operating Income derived from each Property
that is a retail property (other than the Empire State Observatory, each
Disposed Property, each Newly-Acquired Property, each unimproved land holding
and each Property under development (i.e., construction-in-progress)) owned by a
Consolidated Party for Subject Period, multiplied by four, divided by (b) seven
and one-quarter percent (7.25%):    $                         4.    An amount
equal to (a) Net Operating Income derived by the Consolidated Group from its
operation of the Empire State Observatory (to the extent the Empire State
Observatory is not a Disposed Property at such time) for the then most recently
ended period of four consecutive fiscal quarters of the Parent ending on
Statement Date, divided by (b) six percent (6.00%):    $                        
5.    Aggregate acquisition costs of all Newly-Acquired Properties for the then
most recently ended period of four consecutive fiscal quarters of the Parent
ending on Statement Date:    $                         6.    Unrestricted Cash
at Statement Date:    $                         7.    Aggregate book values of
all unimproved land holdings at Statement Date:    $                    2     8.
   Aggregate book values of all Investments in respect of costs to construct
Properties (i.e., construction-in-progress) and Properties under development at
Statement Date:    $                    3     9.    Aggregate book values of all
commercial mortgage loans, commercial real estate-related mezzanine loans and
commercial real estate-related notes receivable owned by the Consolidated Group
at Statement Date:    $                    4     10.    Consolidated Group Pro
Rata Share of items referenced in Line I.B.1. through I.B.5. and Line I.B.7.
through Line I.B.9. attributable to the Consolidated Group’s interest in
Unconsolidated Affiliates:    $                    5     11.    The sum of Line
I.B.7. through Line I.B.10.:    $                    6     12.    Total Asset
Value at Statement Date (The sum of Line I.B.1. through Line I.B.6. + Line
I.B.11.):    $                    

 

2 Line I.B.7. may not exceed five percent (5%) of Line I.B.12.

3 Line I.B.8. may not exceed twenty percent (20%) of Line I.B.12

4 Line I.B.9. may not exceed ten percent (10%) of Line I.B.12

5 Line I.B.10. may not exceed ten percent (10%) of Line I.B.12

6 Line I.B.11. may not exceed twenty-five percent (25%) of Line I.B.12

 

E-1-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

C.    Ratio of Total Indebtedness to Total Asset Value:                        %
D.    Maximum Total Indebtedness Permitted:      

60% of Total Asset Value at Statement Date

(60% of Line I.B.18.)7:

   $                    

Excess (deficiency) for covenant compliance

(Line I.C. – I.A.3.):

   $                    

 

 

7  On two occasions prior to the Facility Termination Date the Borrower may
elect that such ratio be permitted to exceed 60% for up to two (2) consecutive
full fiscal quarters immediately following a Significant Acquisition, but in no
event shall the Total Indebtedness exceed 65% of Total Asset Value as of the
last day of any fiscal quarter

 

E-1-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.   Section 7.11(b) – Maximum Secured Leverage Ratio.      A.    Total Secured
Indebtedness at Statement Date:         1.    The aggregate amount of all
Secured Indebtedness of the Consolidated Group determined on a consolidated
basis on Statement Date:    $                          2.    The Consolidated
Group Pro Rata Share of Secured Indebtedness of Unconsolidated Affiliates on
Statement Date:    $                          3.   

Total Secured Indebtedness

(Line II.A.1. + Line II.A.2.):

   $                       B.    Total Asset Value at Statement Date (Line
I.B.18.):    $                       C.    Ratio of Total Secured Indebtedness
to Total Asset Value:                         %   D.    Maximum Total Secured
Indebtedness Permitted:        

40% of Total Asset Value at Statement Date

(40% of Line I.B.18.):

   $                    

Excess (deficiency) for covenant compliance

(Line II.C. – II.A.3.):

   $                    

 

E-1-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

III.   Section 7.11(c) – Minimum Tangible Net Worth.         A.    Tangible Net
Worth at Statement Date:         1.    Equity of the Consolidated Group at
Statement Date:    $                          2.    Intangible assets (other
than lease intangibles) of the Consolidated Group at Statement Date:   
$                          3.    Accumulated depreciation of the Consolidated
Group at Statement Date:    $                          4.    Tangible Net Worth
at Statement Date            (Line III.A.1. - Line III.A.2. + Line III.A.3):   
$                       B.    75% of Net Cash Proceeds received by the Parent
from issuances and sales of Equity Interests of the Parent occurring after
June 30, 2017 and on or prior to Statement Date (other than proceeds received
within ninety (90) days after the redemption, retirement or repurchase of
ownership or Equity Interests in the Parent up to the amount paid by the Parent
in connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that the Parent shall not have increased
its net worth as a result of any such proceeds):    $                      

C.

  

Minimum required Consolidated Tangible Net Worth

(Line III.B + [insert amount equal to 75% of Tangible Net Worth on June 30,
2017]):

   $                      

Excess (deficiency) for covenant compliance

(Line III.A.4. - III.C):

   $                    

 

E-1-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.   Section 7.11(d) – Fixed Charge Coverage Ratio.      A.   EBITDA for
Subject Period:        1.    Net Income for Subject Period:   
$                         2.    Non-recurring or extraordinary losses for
Subject Period (to the extent subtracted in the calculation of Line IV.A.1.):   
$                         3.    Any loss resulting from the early extinguishment
of indebtedness during Subject Period (to the extent subtracted in the
calculation of Line IV.A.1.):    $                         4.    Net loss
resulting from a Swap Contract (including by virtue of a termination thereof)
during Subject Period (to the extent subtracted in the calculation of Line
IV.A.1.):    $                         5.    Non-recurring or extraordinary
gains for Subject Period (to the extent added in the calculation of Line
IV.A.1.):    $                         6.    Income or gain resulting from the
early extinguishment of indebtedness during Subject Period (to the extent added
in the calculation of Line IV.A.1.):    $                         7.    Net
income or gain resulting from a Swap Contract (including by virtue of a
termination thereof) during Subject Period (to the extent added in the
calculation of Line IV.A.1.):    $                         8.    An amount
which, in the determination of Net Income pursuant to clauses 1. - 7. of this
Line IV.A for Subject Period, has been deducted for or in connection with:     
  a. Interest Expense determined in accordance with GAAP (plus, amortization of
deferred financing costs, to the extent included in the determination of
Interest Expense in accordance with GAAP) for Subject Period:   
$                         b. Income taxes determined in accordance with GAAP for
Subject Period:    $                         c. Depreciation determined in
accordance with GAAP for Subject Period:    $                         d.
Amortization determined in accordance with GAAP for Subject Period:   
$                         e. All other non-cash charges determined in accordance
with GAAP for Subject Period:    $                    

 

E-1-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

    f. Adjustments as a result of straight lining of rents determined in
accordance with GAAP for Subject Period:    $                         g.
Specified EBITDA addbacks (Line IV.A.8.a. + Line IV.A.8.b + Line IV.A.8.c. +
Line IV.A.8.d. + Line IV.A.8.e. + Line IV.A.8.f.):    $                        
9.    Consolidated Group Pro Rata Share of the items listed in Lines IV.A.1.
through IV.A.7 and Line IV.A.8.g. attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates:    $                         10.   
EBITDA for Subject Period (Line IV.A.1. + Line IV.A.2. + Line IV.A.3. + Line
IV.A.4. - Line IV.A.5. - Line IV.A.6. - Line IV.A.7. + Line IV.A.8.g. + Line
IV.A.9.):    $                       B.   Adjusted EBITDA for Subject Period:   
    1.    EBITDA for Subject Period (Line IV.A.10.):    $                      
  2.    Observatory EBITDA for Subject Period (as calculated on Annex I hereto):
   $                         3.    Observatory EBITDA for period of four
consecutive fiscal quarters of Parent ending on Statement Date (as calculated on
Annex II hereto):    $                         4.    Aggregate Annual Capital
Expenditure Adjustments for all Real Properties on Statement Date (as calculated
on Annex III hereto):    $                         5.    Adjusted EBITDA for
Subject Period ((Line IV.B.1 - Line IV.B.2) * 4 + Line IV.B.3 - Line IV.B.4)):
   $                       C.   Fixed Charges for Subject Period:        1.   
Interest Expense for Subject Period:    $                         2.   
Scheduled payments of principal on Total Indebtedness made or required to be
made during Subject Period (excluding any balloon payments payable on maturity
of any such Total Indebtedness):    $                         3.    Amount of
dividends or distributions paid or required to be paid by any member of the
Consolidated Group during Subject Period in respect of its preferred Equity
Interests:    $                         4.    Consolidated Group Pro Rata Share
of the items listed in Lines IV.C.1. through IV.C.3. attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates:   
$                    

 

E-1-9

Form of Compliance Certificate



--------------------------------------------------------------------------------

    5.    Consolidated Fixed Charges ((Line IV.C.1 + Line IV.C.2. + Line IV.C.3.
+ Line IV.C.4.) *4):    $                       Fixed Charge Coverage Ratio
(Line IV.B.5. ÷ Line IV.C.5.):               to 1.00   Minimum required:    1.50
to 1.00

 

E-1-10

Form of Compliance Certificate



--------------------------------------------------------------------------------

V.   Section 7.11(e) – Minimum Unencumbered Interest Coverage Ratio.      A.   
Aggregate Unencumbered NOI with respect to all Unencumbered Eligible Properties
(other than the Empire State Observatory) for the Subject Period:   
$                       B.    Unencumbered NOI for Empire State Observatory for
period of four consecutive fiscal quarters of Parent ending on Statement Date,
divided by four:    $                       C.    Portion of Interest Expense
for the Subject Period attributable to Unsecured Indebtedness:   
$                    

Unencumbered Interest Coverage Ratio

((Line V.A + Line V. B.) ÷ Line V.C.):

              to 1.00 Minimum required:                    1.75 to 1.00

 

E-1-11

Form of Compliance Certificate



--------------------------------------------------------------------------------

VI.    Section 7.11(f) – Maximum Unsecured Leverage Ratio.    A.    Total
Unsecured Indebtedness as of the Statement Date:       1.   

Total Indebtedness as of the Statement Date

(Line I.A.3.)

  

$_______________

   2.    Total Secured Indebtedness as of the Statement Date:   

$_______________

   3.   

Total Unsecured Indebtedness

(Line VI.A.1. – Line VI.A.2.):

  

$_______________

B.    Unencumbered Asset Value at Statement Date:    1.    Aggregate
Unencumbered Property Value as of the Statement Date for all Wholly-Owned
Unencumbered Eligible Properties (as calculated on Annex IV hereto):   
$_______________    2.    Aggregate Unencumbered Property Value as of the
Statement Date for all Non-Wholly-Owned Unencumbered Eligible Properties (as
calculated on Annex IV hereto):    $_______________    3.   

Aggregate book value of Investments in respect of costs to construct
Wholly-Owned Properties

(i.e., construction-in-progress) and Wholly-Owned real property assets under
development:

   $_______________    4.    Loan Party Pro Rata Share of aggregate book value
of Investments in respect of costs to construct Non-Wholly-Owned Properties
(i.e., construction-in-progress) and Non-Wholly-Owned real property assets under
development:    $_______________    5.    Aggregate book value of Wholly-Owned
commercial mortgage loans:    $_______________    6.    Unrestricted Cash at
Statement Date:    $_______________    7.    Line VI.B.1. + Line VI.B.2. + Line
VI.B.3. + Line VI.B.4. + Line VI.B.5. + Line VI.B.6:    $_______________    8.
   Line VI.B.3. + Line VI.B.4. + Line VI.B.5.:    $_______________    9.    Line
VI.B.2. + Line VI.B.4.:    $_______________    10.    Amount equal to 15% of
Line VI.B.7.:    $_______________

 

E-1-12

Form of Compliance Certificate



--------------------------------------------------------------------------------

   11.    Amount equal to 20% of Line VI.B.7.:    $_______________    12.   
Positive remainder, if any, of Line VI.B.8. – Line VI.B.10.:    $_______________
   13.    Positive remainder, if any, of Line VI.B.9. – Line VI.B.11.:   
$_______________    14.   

Unencumbered Asset Value at Statement Date:

(Line VI.B.7. – Line VI.B.12. – Line VI.B.13.):

   $_______________ C.   

Ratio of Total Unsecured Indebtedness to

Unencumbered Asset Value:

   _______________% D.    Maximum Unsecured Indebtedness Permitted:      

60% of Unencumbered Asset Value at Statement Date

(60% of Line VI.B.14.)8:

   $_______________ Excess (deficiency) for covenant compliance    (Line VI.C. –
VI.A.3.):    $_______________

 

 

8  On two occasions prior to the Facility Termination Date the Borrower may
elect that such ratio be permitted to exceed 60% for up to two (2) consecutive
full fiscal quarters immediately following a Significant Acquisition, but in no
event shall the Total Unsecured Indebtedness exceed 65% of Unencumbered Asset
Value as of the last day of any fiscal quarter

 

E-1-13

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex I to Schedule 1

Calculation of Observatory EBITDA

for Subject Period

($ in 000’s)

 

I.    Observatory EBITDA for Subject Period:       A.    For each of the
following, such amount that is attributable to the operation of the Empire State
Observatory:          1.    Net Income for Subject Period:   
$                           2.    Non-recurring or extraordinary losses for
Subject Period:    $                           3.    Any loss resulting from the
early extinguishment of indebtedness during Subject Period:   
$                           4.    Net loss resulting from a Swap Contract
(including by virtue of a termination thereof) during Subject Period:   
$                           5.    Non-recurring or extraordinary gains for
Subject Period:    $                           6.    Income or gain resulting
from the early extinguishment of indebtedness during Subject Period:   
$                           7.    Net income or gain resulting from a Swap
Contract (including by virtue of a termination thereof) during Subject Period:
   $                           8.    An amount which, in the determination of
Net Income pursuant to clauses 1. - 7. of this Line I.A for Subject Period, has
been deducted for or in connection with:          a. Interest Expense determined
in accordance with GAAP (plus, amortization of deferred financing costs, to the
extent included in the determination of Interest Expense in accordance with
GAAP) for Subject Period:    $                           b. Income taxes
determined in accordance with GAAP for Subject Period:    $                    
      c. Depreciation determined in accordance with GAAP for Subject Period:   
$                           d. Amortization determined in accordance with GAAP
for Subject Period:    $                           e. All other non-cash charges
determined in accordance with GAAP for Subject Period:    $                    

 

E-1-14

Form of Compliance Certificate



--------------------------------------------------------------------------------

      f. Adjustments as a result of straight lining of rents determined in
accordance with GAAP for Subject Period:    $                           g.
Specified EBITDA addbacks (Line I.A.8.a. + Line I.A.8.b + Line I.A.8.c. + Line
I.A.8.d. + Line I.A.8.e. + Line I.A.8.f.):    $                        9.   
Observatory EBITDA for Subject Period (Line I.A.1. + Line I.A.2. + Line I.A.3. +
Line I.A.4. - Line I.A.5. - Line I.A.6. - Line I.A.7. + Line I.A.8.g.):   
$                    

 

E-1-15

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex II to Schedule I

Calculation of Observatory EBITDA

for period of four consecutive fiscal

quarters ending on Statement Date

($ in 000’s)

 

I.    Observatory EBITDA for period of four consecutive fiscal quarters ending
on Statement Date:       A.    For each of the following, such amount that is
attributable to the operation of the Empire State Observatory:          1.   
Net Income for period of four consecutive fiscal quarters ending on Statement
Date:    $                           2.    Non-recurring or extraordinary losses
for period of four consecutive fiscal quarters ending on Statement Date:   
$                           3.    Any loss resulting from the early
extinguishment of indebtedness during period of four consecutive fiscal quarters
ending on Statement Date:    $                           4.    Net loss
resulting from a Swap Contract (including by virtue of a termination thereof)
during period of four consecutive fiscal quarters ending on Statement Date:   
$                           5.    Non-recurring or extraordinary gains for
period of four consecutive fiscal quarters ending on Statement Date:   
$                           6.    Income or gain resulting from the early
extinguishment of indebtedness during period of four consecutive fiscal quarters
ending on Statement Date:    $                           7.    Net income or
gain resulting from a Swap Contract (including by virtue of a termination
thereof) during period of four consecutive fiscal quarters ending on Statement
Date:    $                           8.    An amount which, in the determination
of Net Income pursuant to clauses 1. - 7. of this Line I.A for period of four
consecutive fiscal quarters ending on Statement Date, has been deducted for or
in connection with:          a. Interest Expense determined in accordance with
GAAP (plus, amortization of deferred financing costs, to the extent included in
the determination of Interest Expense in accordance with GAAP) for period of
four consecutive fiscal quarters ending on Statement Date:   
$                    

 

E-1-16

Form of Compliance Certificate



--------------------------------------------------------------------------------

      b. Income taxes determined in accordance with GAAP for period of four
consecutive fiscal quarters ending on Statement Date:    $                    
      c. Depreciation determined in accordance with GAAP for period of four
consecutive fiscal quarters ending on Statement Date:    $                    
      d. Amortization determined in accordance with GAAP for period of four
consecutive fiscal quarters ending on Statement Date:    $                    
      e. All other non-cash charges determined in accordance with GAAP for
period of four consecutive fiscal quarters ending on Statement Date:   
$                           f. Adjustments as a result of straight lining of
rents determined in accordance with GAAP for period of four consecutive fiscal
quarters ending on Statement Date:    $                           g. Specified
EBITDA addbacks (Line I.A.8.a. + Line I.A.8.b + Line I.A.8.c. + Line I.A.8.d. +
Line I.A.8.e. + Line I.A.8.f.):    $                          

9.

   Observatory EBITDA for period of four consecutive fiscal quarters ending on
Statement Date (Line I.A.1. + Line I.A.2. + Line I.A.3. + Line I.A.4. - Line
I.A.5. - Line I.A.6. - Line I.A.7. + Line I.A.8.g.):    $                    

 

E-1-17

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex III to Schedule I

Aggregate Annual Capital Expenditure Adjustments

for all Properties on Statement Date

($ in 000’s)

 

I.   Aggregate Annual Capital Expenditure Adjustments:      A.    Aggregate
Annual Capital Expenditure Adjustments for all Properties on Statement Date:   
     1.    For Properties that are office properties (including the Empire State
Observatory), an amount equal to the product of (x) $0.25, multiplied by (y) the
aggregate net rentable area (determined on a square feet basis) of such
Properties:    $                          2.    For Properties that are retail
properties, an amount equal to the product of (x) $0.15, multiplied by (y) the
aggregate net rentable area (determined on a square feet basis) of such
Properties:    $                          3.    Aggregate Annual Capital
Expenditure Adjustments for all Properties on Statement Date (Line I.A.1. + Line
I.A.2.):    $                    

 

E-1-18

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Year/Quarter ended                      (“Statement Date”)

Annex IV to Schedule 1

Unencumbered Property Value

(in accordance with the definition of Unencumbered Property Value

as set forth in the Agreement)

($ in 000’s)

 

Wholly-Owned Properties

Unencumbered

Eligible Property

 

Adjusted

Unencumbered

NOI or

acquisition cost9

 

Capitalization

Rate

  

Unencumbered

Property Value

 

Non-Wholly-Owned Properties

Unencumbered

Eligible Property

 

Adjusted

Unencumbered

NOI or

acquisition cost7

 

Capitalization

Rate

  

Loan Party Pro

Rata Share

  

Unencumbered

Property Value

 

 

9  (A) With respect to each Unencumbered Eligible Property other than the Empire
State Observatory, (i) if such Unencumbered Eligible Property has been owned or
ground leased pursuant to an Eligible Ground Lease for the period of four full
fiscal quarters most recently ended on or prior to such date of determination,
an amount equal to (x) the Adjusted Unencumbered NOI from such Unencumbered
Eligible Property for the then most recently ended fiscal quarter of the Parent,
multiplied by four, divided by (y) the Capitalization Rate with respect to such
Unencumbered Eligible Property and (ii) if such Unencumbered Eligible Property
has not been owned or ground leased pursuant to an Eligible Ground Lease for the
period of four full fiscal quarters most recently ended on or prior to such date
of determination, an amount equal to the acquisition cost of such Unencumbered
Eligible Property (provided that with respect to any such Unencumbered Eligible
Property that is owned by or ground leased to a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary, only the Loan Party Pro Rata Share of such
acquisition cost shall be included in the calculation of Unencumbered Asset
Value) and (B) with respect to the Empire State Observatory (for so long it is
an Unencumbered Eligible Property), an amount equal to (i) the Adjusted
Unencumbered NOI from such Unencumbered Eligible Property for the period of four
full fiscal quarters most recently ended on or prior to such date of
determination, divided by (ii) the applicable Capitalization Rate.

 

E-1-19

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Year/Quarter ended                          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Net Operating Income and Unencumbered NOI of Unencumbered Eligible Properties

(in accordance with applicable definitions

as set forth in the Agreement)

 

Unencumbered Eligible

Property

 

Loan Party Pro Rata Share of

Net Operating Income

attributable to Unencumbered

Eligible Property

 

Unencumbered NOI

 

 

 

E-1-20

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities5) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

F-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1. Assignor[s]: ______________________________

                                                                 

[Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]: ______________________________

                                 ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Empire State Realty OP, L.P. a Delaware limited partnership

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time), among Empire State Realty Trust, Inc., a
Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, and the L/C Issuers and Swing Line Lenders from time to
time party thereto

 

6. Assigned Interest[s]:

 

Assignor[s]6

   Assignee[s]7      Aggregate
Amount of
Revolving
Credit Facility8    Amount of
Revolving
Credit
Commitment/
Revolving
Credit Loans
Assigned    Percentage
Assigned of
Revolving
Credit Facility9     CUSIP
Number         $                        $                         
                     %          $                        $                    
                          %          $                       
$                                               %   

 

6  List each Assignor, as appropriate.

7  List each Assignee and, if available, its market entity identifier, as
appropriate.

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Facility.

 

F-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Assignor[s]10

   Assignee[s]11      Aggregate
Amount of
Term Loans
for all
Lenders12    Amount of
Term Loans
Assigned    Percentage
of
Term Loans13   CUSIP
Number         $                        $                       
                    %         $                        $                       
                    %  

 

10  List each Assignor, as appropriate.

11  List each Assignee and, if available, its market entity identifier, as
appropriate.

12  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

13  Set forth, to at least 9 decimals, as a percentage of the Term Loans of the
Term Facility.

 

F-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7.    Trade Date: __________________]14

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]15 [NAME OF ASSIGNOR] By:  

 

[NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]16 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

14  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

15  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

16  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

F-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]17 Accepted: BANK OF AMERICA, N.A., as

Administrative Agent

By:  

 

    Title:  

[Consented to and]18 Accepted: BANK OF AMERICA, N.A., as a

Swing Line Lender and L/C Issuer

By:  

 

    Title:  

[Consented to and]19 Accepted: WELLS FARGO BANK, N.A., as a

Swing Line Lender and L/C Issuer

By:  

 

    Title:  

[Consented to and]20 Accepted: CAPITAL ONE, NATIONAL ASSOCIATION, as a

Swing Line Lender and L/C Issuer

By:  

 

    Title:  

 

17  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

18  To be added only if the consent of the Swing Line Lender and L/C Issuer is
required by the terms of the Credit Agreement.

19  To be added only if the consent of the Swing Line Lender and L/C Issuer is
required by the terms of the Credit Agreement.

20  To be added only if the consent of the Swing Line Lender and L/C Issuer is
required by the terms of the Credit Agreement.

 

F-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to:]21 EMPIRE STATE REALTY OP, L.P. By:  

 

  Title:

 

21  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

F-1-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

F-1-7

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-1-8

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

(See Attached)

 

F-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY AGREEMENT

(See Attached)

 

G-1

Form of Guaranty Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE

I, the undersigned, chief financial officer of EMPIRE STATE REALTY TRUST, INC.,
a Maryland corporation (the “Parent”), DO HEREBY CERTIFY on behalf of the Loan
Parties that:

1. This certificate is furnished pursuant to Section 4.01(a)(ix) of the Amended
and Restated Credit Agreement (as in effect on the date of this certificate; the
capitalized terms defined therein being used herein as therein defined) dated as
of August 29, 2017 among Empire State Realty Trust, Inc., a Maryland
corporation, Empire State Realty OP, L.P., a Delaware limited partnership, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and the L/C Issuers and Swing Line Lenders from time to
time party thereto.

2. After giving effect to the transactions to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date), (a) the fair value of the property of the Parent and its Subsidiaries on
a consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of the Parent and its Subsidiaries on a consolidated
basis, (b) the present fair salable value of the assets of the Parent and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability on their debts as they become absolute
and matured, (c) the Parent and its Subsidiaries on a consolidated basis do not
intend to, and do not believe they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature, (d) the Parent and its
Subsidiaries on a consolidated basis are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital, and (e) the
Parent and its Subsidiaries on a consolidated basis are able to pay their debts
and liabilities, contingent obligations and other commitments as they mature in
the ordinary course of business. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

[Signature Page Follows]

 

H-1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
August 29, 2017.

 

EMPIRE STATE REALTY TRUST, INC. By:  

 

  Name:   Title:

 

H-2

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s), and it is the sole beneficial owner of the portion of the
Note(s) evidencing such Loan(s), in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:                                     
                                         
Title:                                    
                                           

Date:                      , 20[    ]

 

I-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:                                     
                                         
Title:                                    
                                           

Date:                      , 20[    ]

 

I-2

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:                                     
                                         
Title:                                    
                                           

Date:                      , 20[    ]

 

I-3

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and the L/C Issuers and Swing Line
Lenders from time to time party thereto.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s), and it is the sole beneficial owner of the portion of the Note(s)
evidencing such Loan(s), in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) and the sole beneficial owners of the portion of the Note(s)
evidencing such Loan(s), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

I-4-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:                                     
                                         
Title:                                    
                                           

Date:                      , 20[    ]

 

I-4-2

U.S. Tax Compliance Certificate